Exhibit 10.1

CREDIT AGREEMENT

Dated as of June 15, 2010

among

INFUSYSTEM HOLDINGS, INC.,

INFUSYSTEM, INC. AND

FIRST BIOMEDICAL, INC.,

as Borrowers,

and

BANK OF AMERICA, N.A.,

Joint Arranger, Joint Book Runner,

L/C Issuer, a Lender and

as Administrative Agent

and

KEYBANK NATIONAL ASSOCIATION

Joint Arranger, Joint Book Runner,

L/C Issuer and a Lender and

as Documentation Agent

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   29

1.03

  

Accounting Terms

   30

1.04

  

Rounding

   30

1.05

  

Times of Day

   30

1.06

  

Letter of Credit Amounts

   31

1.07

  

Multiple Borrowers

   31

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

   31

2.01

  

Committments

   31

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

   32

2.03

  

Letters of Credit

   33

2.04

  

Intentionally Omitted

   41

2.05

  

Prepayments

   41

2.06

  

Termination or Reduction of Revolving Loan Commitments

   44

2.07

  

Repayment of Loans

   44

2.08

  

Interest

   45

2.09

  

Fees

   46

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   46

2.11

  

Evidence of Debt

   47

2.12

  

Payments Generally; Agent’s Clawback

   47

2.13

  

Sharing of Payments

   49

2.14

  

Cash Collateral

   49

2.15

  

Defaulting Lenders

   50

ARTICLE III.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

   52

3.01

  

Taxes

   52

3.02

  

Illegality

   56

3.03

  

Inability to Determine Rates

   56

3.04

  

Increased Costs

   57

3.05

  

Compensation for Losses

   58

3.06

  

Mitigation Obligations

   59

3.07

  

Survival

   59

ARTICLE IV.

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   59

4.01

  

Conditions of Initial Credit Extension

   59

4.02

  

Conditions to all Credit Extensions

   63

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

   64

5.01

  

Existence, Qualification and Power

   64

5.02

  

Authorization; No Contravention

   64

 

i



--------------------------------------------------------------------------------

5.03

  

Governmental Authorization; Other Consents

   64

5.04

  

Binding Effect

   64

5.05

  

Financial Statements; No Material Adverse Effect

   64

5.06

  

Litigation

   65

5.07

  

No Default

   65

5.08

  

Ownership of Property; Liens

   66

5.09

  

Environmental Compliance

   66

5.10

  

Insurance

   66

5.11

  

Taxes

   66

5.12

  

ERISA Compliance

   66

5.13

  

Subsidiaries

   67

5.14

  

Margin Regulations; Investment Company Act

   67

5.15

  

Disclosure

   67

5.16

  

Compliance with Laws

   68

5.17

  

Taxpayer Identification Number

   68

5.18

  

Intellectual Property; Licenses, Etc.

   68

5.19

  

Rights in Collateral; Priority of Liens

   68

5.20

  

FBI Purchase

   68

5.21

  

Healthcare Laws

   69

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

   69

6.01

  

Financial Statements

   69

6.02

  

Certificates; Other Information

   71

6.03

  

Notices

   73

6.04

  

Payment of Obligations

   73

6.05

  

Preservation of Existence, Etc.

   73

6.06

  

Maintenance of Properties

   73

6.07

  

Maintenance of Insurance

   73

6.08

  

Compliance with Laws

   74

6.09

  

Books and Records

   74

6.10

  

Inspection Rights

   74

6.11

  

Use of Proceeds

   74

6.12

  

Financial Covenants

   75

6.13

  

Additional Guarantors

   76

6.14

  

Security Interests

   76

6.15

  

Mortgages

   77

ARTICLE VII.

  

NEGATIVE COVENANTS

   77

7.01

  

Liens

   77

7.02

  

Investments

   79

7.03

  

Indebtedness

   79

7.04

  

Fundamental Changes

   80

7.05

  

Dispositions

   81

7.06

  

Restricted Payments

   81

7.07

  

Change in Nature of Business

   82

 

ii



--------------------------------------------------------------------------------

7.08

  

Transactions with Affiliates

   82

7.09

  

Burdensome Agreements

   82

7.10

  

Use of Proceeds

   82

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

   82

8.01

  

Events of Default

   82

8.02

  

Remedies Upon Event of Default

   84

8.03

  

Application of Funds

   85

ARTICLE IX.

  

ADMINISTRATIVE AGENT

   86

9.01

  

Appointment and Authorization of Administrative Agent

   86

9.02

  

Rights as a Lender

   86

9.03

  

Exculpatory Provisions

   87

9.04

  

Reliance by Administrative Agent

   87

9.05

  

Delegation of Duties

   88

9.06

  

Resignation of Agent

   88

9.07

  

Non-Reliance on Agent and Other Lenders

   89

9.08

  

No Other Duties, Etc.

   89

9.09

  

Administrative Agent May File Proofs of Claim

   89

9.10

  

Guaranty Matters

   90

9.11

  

Collateral Matters

   90

9.12

  

Other Agents; Arrangers and Managers

   91

ARTICLE X.

  

MISCELLANEOUS

   92

10.01

  

Amendments, Etc.

   92

10.02

  

Notices; Effectiveness; Electronic Communications

   93

10.03

  

No Waiver; Cumulative Remedies; Enforcement

   95

10.04

  

Expenses; Indemnity: Damage Waiver

   96

10.05

  

Payments Set Aside

   98

10.06

  

Successors and Assigns

   98

10.07

  

Treatment of Certain Information; Confidentiality

   102

10.08

  

Right of Setoff

   103

10.09

  

Interest Rate Limitation

   103

10.10

  

Counterparts; Integration; Effectiveness

   104

10.11

  

Survival of Representations and Warranties

   104

10.12

  

Severability

   104

10.13

  

Governing Law; Jurisdiction; Etc.

   104

10.14

  

Waiver of Jury Trial

   105

10.15

  

Time of the Essence

   106

10.16

  

Electronic Execution of Assignments and Certain Other Documents

   106

10.17

  

No Advisory or Fiduciary Responsibility

   106

10.18

  

USA PATRIOT Act Notice

   106

10.19

  

California Judicial Reference

   107

ARTICLE XI.

  

JOINT AND SEVERAL LIABILITY; CROSS-GUARANTY

   107

11.01

  

Joint and Several Liability

   107

 

iii



--------------------------------------------------------------------------------

11.02

  

Cross-Guaranty

   108

11.03

  

Waivers by Borrowers

   108

11.04

  

Benefit of Guaranty

   108

11.05

  

Subordination of Subrogation, Etc.

   109

11.06

  

Election of Remedies

   109

11.07

  

Limitation

   109

11.08

  

Contribution with Respect to Guaranty Obligations

   110

11.09

  

Liability Cumulative

   110

SCHEDULES

     

2.01

  

Commitments and Applicable Percentages

  

5.06

  

Litigation

  

5.09

  

Environmental Matters

  

5.12(d)

  

Pension Plans

  

5.13

  

Subsidiaries and Other Equity Investments

  

7.01

  

Existing Liens

  

7.02

  

Existing Investments

  

7.03

  

Existing Indebtedness

  

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

  

EXHIBITS

     

Form of

     

A

  

Loan Notice

  

B-1

  

Revolving Note

  

B-2

  

Term Note

  

C

  

Compliance Certificate

  

D

  

Assignment and Assumption

  

E

  

Administrative Questionnaire

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of June 15, 2010 by
and among InfuSystem Holdings, Inc., a Delaware corporation (“Holdings”)
InfuSystem, Inc., a California corporation (“InfuSystem”) and First Biomedical,
Inc., a Kansas corporation (“FBI” and together with Holdings and InfuSystem, the
“Borrowers”), each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Joint Arranger, Joint Book Runner, L/C Issuer, and Lender
and KEYBANK NATIONAL ASSOCIATION, as Documentation Agent, Joint Arranger, Joint
Book Runner and Lender.

RECITALS

A. Pursuant to the FBI Purchase Agreement (as defined below), Holdings intends
to acquire all of the issued and outstanding Equity Interests of FBI.

B. The Borrowers have requested that the Lenders make available the Term Loan
and the Revolving Loan (each as defined below) to Borrowers to (i) allow
Holdings to pay a portion of the purchase price under the FBI Purchase Agreement
and to pay fees and expenses incurred by the Borrowers in connection with the
FBI Purchase and the transactions contemplated by this Agreement, (ii) to allow
Holdings to repay the Existing Lenders and (iii) provide the Borrowers funds to
use for working capital and other general corporate purposes of the Borrowers,
including in connection with the issuance of Letters of Credit thereunder.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify the Borrowers and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, directly or indirectly, such Person, and includes
in any event with respect to each Borrower, each director and officer of such
Borrower.

“Agent Fee Letter” has the meaning specified in Section 2.09(b).

“Aggregate Commitments” means the Commitments of all Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender, its Revolving Loan
Applicable Percentage or Term Loan Applicable Percentage, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Rate for (i) Eurodollar Rate Loans shall be the percentage set forth
under the column “Eurodollar Rate”, (ii) Base Rate Loans shall be the percentage
set forth under the column “Base Rate Loan Rate” and (iii) L/C Fees shall be the
percentage set forth under the column “L/C Fee Percentage Rate”:

 

Level

  

Total Leverage Ratio

   Eurodollar
Rate     Base Rate
Loan
Rate     L/C Fee
Percentage
Rate  

II

  

Greater than 2.00:1.00

   4.50 %    3.50 %    4.50 % 

I

  

Less than or equal to 2.00:1.00

   4.00 %    3.00 %    4.00 % 

The Eurodollar Rate, the Base Rate Loan Rate and the L/C Fee Percentage Rate
shall be adjusted, to the extent applicable, on the third (3rd) Business Day
after the Borrowers provide the quarterly financial statements and other
information within the applicable timeframe pursuant to Section 6.02 and the
related Compliance Certificate. Notwithstanding anything contained in this
paragraph to the contrary, (a) if the Borrowers fail to deliver the financial
statements and Compliance Certificate in accordance with the provisions of
Section 6.02, the Eurodollar Rate, the Base Rate Loan Rate and the L/C Fee
Percentage Rate shall be based upon Level II above beginning on the date such
financial statements and Compliance Certificate were required to be delivered
until the third (3rd) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Rate
shall be determined by the then current Level and (b) no reduction to any
Applicable Rate shall become effective at any time when an Default or Event of
Default has occurred and is continuing. Notwithstanding anything to the contrary
contained in this definition, the determination of Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b). Until the
financial statements and Compliance Certificate are delivered for the Fiscal
Quarter ending June 30, 2010, the Applicable Rate shall be set at Level II.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Agent, in substantially the form of
Exhibit E or any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear as a liability on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the Fiscal Year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by a Borrower or any Subsidiary with a Lender or any Affiliate of
such Lender concerning Bank Products.

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Borrower or any
Subsidiary to a Lender or any Affiliate of such Lender pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

“Bank Products” shall mean any service or facility extended to a Borrower or any
Subsidiary by a Lender or any Affiliate of such Lender, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services or (g) Swap Contracts.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1%. The “prime rate” is a per
annum rate publicly announced from time to time by Bank of America as its prime
rate, based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrower” means any of the Borrowers.

“Borrowing” means Loans to be made by the Lenders to the Borrowers pursuant to
Article II on the same day, all of which Loans are of the same Type (subject to
Article II) and, in the case of Eurodollar Rate Loans, having the same Interest
Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of Holdings and its Subsidiaries,
but excluding (a) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (ii) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (b) the portion of such expenditures which is allocable to the FBI
Purchase or any other acquisition of shares or equivalent ownership interests or
any investment in any joint venture which, in either case, is otherwise
permitted under this Agreement and to the extent such expenditures are made by a
Person other than Holdings or its Subsidiaries prior to such acquisition,
(c) the purchase of property, plant or equipment made within six (6) months of
the sale of any asset to the extent purchased with the proceeds of such sale not
otherwise required for a prepayment hereunder and (d) the purchase of the
InfuSystem, Inc. headquarters property located at 31700 Research Park Drive,
Madison Heights, MI 48071-4627, provided that, to the extent that Liquidity is
$1,000,000 or less after giving effect to such purchase, such purchase will be
included as a Capital Expenditure.

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to Agent, for
the benefit of Agent or L/C Issuer (as applicable) and the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) Agent and
(b) the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“CFC” means a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering dependents
of disabled veterans or dependents of certain deceased veterans not covered by
TRICARE, and all laws, rules, regulations, manuals, orders, guidelines or
requirements pertaining to such program including, without limitation, (a) all
federal statutes (whether set forth in 38 U.S.C. §1781 or elsewhere) affecting
such program or, to the extent applicable to CHAMPVA and (b) all rules,
regulations, manuals, orders and administrative, reimbursement and other
guidelines of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.

“Change in Law” means the occurrence, after the Initial Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means, any of the following events or occurrences:

(a) the failure of Holdings at any time to (i) directly own beneficially and of
record on a fully diluted basis 100% of the outstanding Equity Interests of each
other Borrower and (ii) directly or indirectly own beneficially and of record on
a fully diluted basis at least 90% of the outstanding Equity Interests of each
other Loan Party (other than pursuant to a Disposition of such Loan Party
permitted hereunder);

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) management, directors
and executives of Holdings so long as such “person” remains in such capacity and
(ii) any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than Great Point Partners LLC or its
Affiliates (collectively, “Great Point”) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to

 

5



--------------------------------------------------------------------------------

acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of 30% or
more, or Great Point becomes the beneficial owner, directly or indirectly, of
40% or more, of the Equity Interests of Holdings entitled to vote for members of
the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(c) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(d) the passage of thirty days from the date upon which any individual(s) or
entity(s) (other than Great Point) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of such Person, or control over the Equity Interests of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such Equity Interests that such individual(s) or entity(s) or group has the
right to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such Equity Interests; or

(e) the passage of thirty days from the date upon which Great Point shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of such Person, or control over the
Equity Interests of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such Equity Interests that Great Point has the right to
acquire pursuant to any option right) representing 40% or more of the combined
voting power of such Equity Interests.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations,
rulings and proclamations promulgated thereunder.

“Collateral” means any and all assets and rights and interests in or to property
of each Borrower and each of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Collateral Documents. Notwithstanding anything to the contrary
contained herein or in the Collateral Documents, the Collateral shall not
include (a) any asset to the extent that a grant of a security interest therein
is validly prohibited by or not possible under any applicable Laws or is validly
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation under any contract, license, agreement, instrument or other
document evidencing or giving rise to a Loan Party’s right to use such asset, or
would result in the forfeiture of such Loan Party’s rights in the asset, but
only, in each case, to the extent, and for so long as, such prohibition is not
removed, terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC (including Sections 9-406, 9-407, 9-408 or 9-409 thereof) or any other
applicable Law, or (b) Equity Interests representing more than 65% of the voting
stock of any direct or indirect Subsidiary of any Loan Party that is a
first-tier CFC; provided, however, that any proceeds, substitutions or
replacements of any property included in subclauses (a) and (b) above shall not
be excluded (unless such proceeds, substitutions or replacements would itself
constitute property excluded under subclause (a) or (b)).

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to the Administrative Agent
in Collateral securing all or part of the Obligations or any Person otherwise
guarantees the Obligations, each in form and substance satisfactory to Agent,
and all modifications and amendments thereto.

“Commitment” means (a) as to any Lender, such Lender’s Revolving Loan Commitment
and Term Loan Commitment as set forth herein or in the most recent Assignment
and Assumption executed by such Lender and (b) as to all Lenders, the aggregate
of all of Lenders’ Revolving Loan Commitments and Term Loan Commitments, as such
Commitments may be increased, reduced, amortized or adjusted from time to time
in accordance with this Agreement. “Commitments” means the Revolving Loan
Commitment and the Term Loan Commitment of the Lenders, as such Commitments may
be reduced, amortized or adjusted from time to time in accordance with this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” shall mean, for any period, EBITDA of Holdings and its
Subsidiaries on a consolidated basis for such period; provided, that, with
respect to FBI, EBITDA shall be deemed to be $718,000 for the Fiscal Quarters
ended December 31, 2009 and March 31, 2010. Additionally, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition (or any other acquisition consented to pursuant to Section 10.01)
consummated at any time on or after the date hereof; provided, further, that for
purposes of calculating Consolidated EBITDA as of the Closing Date as required
by Section 4.01(a)(xii)(F), the twelve month trailing EBITDA of FBI shall be
deemed to be equal to $2,872,000; provided that income of a Subsidiary that is
not a Loan Party shall be included in

 

7



--------------------------------------------------------------------------------

Consolidated EBITDA up to the aggregate amount of cash (or other distribution
converted into cash during such period) actually distributed by such Subsidiary
during such period as a dividend or other distribution (and in the case of a
dividend or other distribution to a Subsidiary, such Subsidiary is not precluded
from further distributing such amount to Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
Eurodollar Rate Loans and L/C Fees an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate applicable to Base Rate Loans plus (iii) 2% per
annum; (b) when used with respect to Eurodollar Rate Loans an interest rate
equal to (i) the Eurodollar Rate plus (ii) the Applicable Rate applicable to
Eurodollar Rate Loans plus (iii) 2% per annum; and (c) when used with respect to
L/C Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrowers, Agent or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by Agent, to confirm in a manner
satisfactory to Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

8



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, with respect to any Person, during any period, net income, less
income or plus loss from discontinued operations and extraordinary items, plus,
to the extent deducted in computing net income and without duplication, the sum
of (i) income taxes, (ii) Interest Charges, (iii) depreciation, (iv) depletion
and amortization, (v) non-cash compensation expense, (vi) all other non-cash
charges, provided that, for purposes of this subclause (vi), any non-cash
charges or losses shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made (but
excluding, for the avoidance of doubt, amortization of a prepaid cash item that
was paid in a prior period), (vii) out of pocket expenses incurred in connection
with the FBI Purchase, this Agreement and the other Loan Documents in an amount
not to exceed $1,000,000, (viii) charges in connection with severance payments
made during such period to the extent such charges are acceptable to the
Required Lenders; plus or minus (as applicable) any non-cash losses or gains
from unrealized changes in the fair market value of warrants, Swap Contracts and
other derivatives, which gains or losses would be reflected on the Consolidated
statement of operations of Holdings and its Subsidiaries plus (ix) with respect
to EBITDA of the Borrowers for the fiscal quarter ended September 30, 2009, an
aggregate amount equal to $877,285.00 in respect of severance payments made by
the Borrowers during such fiscal quarter.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan ; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate =

  

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate, as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) (“BBA LIBOR”) at approximately 11:00 a.m., London time,

 

10



--------------------------------------------------------------------------------

two London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage;

and (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” shall mean, for any period, the remainder of

(a) GAAP net cash provided by operating activities as shown on the consolidated
statements of cash flow of Holdings and its Subsidiaries, minus;

(b) the sum, without duplication, of (i) scheduled repayments of principal of
the Term Loan made during such period, plus (ii) mandatory prepayments of the
Term Loan made pursuant to Section 2.05(b) hereof plus (iii) voluntary
prepayments of the Term Loan pursuant to Section 2.05(a) during such period,
plus (iii) cash payments made in such period with respect to Capital
Expenditures to the extent permitted under Section

 

11



--------------------------------------------------------------------------------

6.12(c), plus (iv) all income taxes paid in cash by Holdings and its
Subsidiaries during such period, plus (v) cash Interest Charges of Holdings and
its Subsidiaries during such period, plus (vi) cash payments made in such period
with respect to Swap Contracts, plus (vii) scheduled repayments payments of
principal made in such period with respect to Capital Leases, plus
(viii) permitted Restricted Payments made in cash by Holdings during such
period, plus (ix) scheduled repayments of principal of the FBI Seller Note;
plus;

(c) cash payments received in such period with respect to Swap Contracts.

“Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) any tax that would not have been imposed but for a
failure by Agent, such Lender or the L/C Issuer (or any financial institution
through which any payment is made to any such Person) to comply with the
applicable requirements of sections 1471-1474 of the Code or any applicable
Treasury Regulations promulgated under such law or published administrative
guidance implementing such law, and (e) in the case of a Foreign Lender, any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii).

“Existing Lenders” means I-Flow Corporation, a Delaware corporation, and UMB
Bank, N.A., a national banking association.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FBI Assignment of Representations” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the date
hereof, executed by Holdings in favor of the Lenders, and consented to by the
FBI Seller, in connection with the FBI Purchase Documents.

“FBI Purchase” means the transactions represented by the purchase of all of the
issued and outstanding Equity Interests of FBI by Holdings from FBI Seller,
pursuant to, and together with the other transactions described in, the FBI
Purchase Agreement and consummated on the Closing Date.

 

12



--------------------------------------------------------------------------------

“FBI Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of June 15, 2010, by and among Holdings, FBI and the FBI Seller.

“FBI Purchase Documents” means the FBI Purchase Agreement, including the
exhibits and schedules thereto and all other agreements, documents and
instructions executed pursuant to the FBI Purchase Agreement or in connection
therewith.

“FBI Seller” means the shareholders of FBI prior to the date of this Agreement,
all of which are party to the FBI Purchase Agreement.

“FBI Seller Note” means that certain Subordinated Seller Note dated of even date
herewith executed by the FBI Seller in favor of Holdings.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2009”) refer to the Fiscal Year ending on December 31 of
such calendar year.

“Fixed Charge Coverage Ratio” means, with respect to Holdings and its
Subsidiaries for any fiscal period, the ratio obtained by dividing
(a) Consolidated EBITDA less (i) unfinanced Capital Expenditures made during
such period, (ii) cash income taxes paid during such period and (iii) any
Restricted Payments made by Holdings or by any Subsidiary of Holdings to the
extend not made to Holdings or a Subsidiary of Holdings during such period by
(b) Fixed Charges.

“Fixed Charges” means, without duplication, with respect to Holdings and its
Subsidiaries for any fiscal period, the sum of (a) the aggregate of all Interest
Charges of Holdings and its Subsidiaries on a consolidated basis during such
period plus (b) scheduled payments of principal with respect to any Indebtedness
of Holdings and its Subsidiaries on a consolidated basis during such period.

 

13



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Revolving Loan Applicable Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

14



--------------------------------------------------------------------------------

“Guarantor” means each Loan Party that guarantees the Obligations pursuant to
Section 6.13 hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Healthcare Laws” means, collectively, any and all federal, state or local laws,
rules, regulations and administrative manuals, orders, guidelines and
requirements issued under or in connection with Medicare, Medicaid, CHAMPVA,
TRICARE or any government payment program or any law governing the licensure of
or regulating healthcare providers, professionals, facilities or payors or
otherwise governing or regulating the provision of, or payment for, medical
services, or the sale of medical supplies. Without limiting the generality of
the foregoing, Healthcare Laws include, without limitation, Section 1128B(b) of
the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, and Section 1877, 42 U.S.C Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute.”

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

 

15



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Initial Date” shall mean (i) in the case of the Administrative Agent and the
L/C Issuer, the date hereof, (ii) in the case of each Lender which is an
original party to this Agreement, the date hereof and (iii) in the case of any
other Lender, the effective date of the Assignment and Assumption pursuant to
which it became a Lender

“Information” has the meaning specified in Section 10.07.

“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP plus (b) the portion
of Capitalized Lease Obligations with respect to that period that should be
treated as interest in accordance with GAAP, plus or minus (as applicable)
(c) all charges paid or payable or received or to be received, provided that
such amounts to be received are not past due, (in each case without duplication)
during that period with respect to any Swap Contracts.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in any Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

16



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Loan
Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

17



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is thirty days prior to the Revolving
Loan Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(h).

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to $2,000,000. The L/C Sublimit is part of,
and not in addition to, the Revolving Loan Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and
Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, as of any date, the amount of Revolving Loan Commitments
minus the Outstanding Amount attributable to Revolving Loans and, without
duplication, L/C Obligations plus unrestricted cash and cash equivalents shown
on the consolidated balance sheet of Holdings and its Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Agent Fee Letter and each
other Collateral Document. For the avoidance of doubt, Loan Documents shall
include each document required to be delivered on the Closing Date as set forth
in Section 4.01(a).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of a Loan from
one Type to the other, or (c) a continuation of Eurodollar Rate Loan, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, each Borrower and each Guarantor that
executes a Loan Document after the date hereof. “Loan Party” means any of the
Loan Parties.

“Loans” means collectively, any one or more of the Revolving Loans or the Term
Loans made by the Lenders to any Borrower and all L/C Obligations, under and
pursuant to this Agreement, each as the context may require. “Loan” means any of
the Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Holdings and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means the earliest of (a) June 15, 2014, (b) the date of
acceleration of the Obligations pursuant to Section 8.02, (c) the date of
payment in full by the Borrowers of the Loans and the cancellation and return of
all Letters of Credit or the Cash Collateralization of all Letter of Credit
Obligations pursuant to Section 2.14, and the permanent reduction of all
Commitments to Zero Dollars ($0) and (d) the date of termination of the
Aggregate Commitments pursuant to Section 2.06 or Section 8.02.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396. et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Medicaid/Medicare/TRICARE” means (a) Medicaid and Medicare, (b) TRICARE,
(c) any state or the District of Columbia acting pursuant to a health plan
adopted pursuant to Title XIX of the Social Security Act, or (d) any agent,
carrier, administrator or intermediary for any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real
property security documents delivered by any Loan Party to Agent, for its
benefit and the benefit of the Lenders, with respect to the Mortgaged Properties
(as defined in Section 6.15), in a form mutually agreed to by the Agent and such
Loan Party.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (one of which is any Loan Party or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Cash Proceeds” means, with respect to any transaction, an amount equal to
the cash proceeds received by any Loan Party from or in respect of such
transaction (including any cash proceeds received as income or other cash
proceeds of any non-cash proceeds of such transaction and further including any
amounts paid by way of set-off under the FBI Purchase Agreement), less the sum
of (i) any commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by such
Loan Party in connection therewith (in each case, paid to non-Affiliates),
(ii) all Taxes paid or payable as a result of such transaction and (iii) in the
case of any Qualifying Disposition, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than taxes deducted pursuant to clause (ii) above)
(x) related to any of the applicable assets and (y) retained by Holdings or any
of its Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Qualifying
Disposition occurring on the date of such reduction). Notwithstanding anything
to the contrary contained herein, the first $100,000 of cash proceeds of
Qualifying Dispositions received in any fiscal year by the Borrower or any Loan
Party shall not be considered Net Cash Proceeds hereunder.

“Note” and “Notes” shall mean, respectively, each of and collectively, the
Revolving Note and the Term Note.

“Obligations” means all Loans, fees, indebtedness, liabilities, obligations,
covenants and duties of any Loan Party to any Lender of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due, in
contract or tort, liquidated or unliquidated, arising under this Agreement, or
under the other Loan Documents, by operation of law or otherwise in connection
with the transactions contemplated hereby, now existing or hereafter arising,
and whether or not for the payment of money or the performance or
non-performance of any act, including, but not limited to, all damages that any
Loan Party may owe to the Administrative

 

20



--------------------------------------------------------------------------------

Agent and/or the Lenders by reason of any breach by any Loan Party of any
representation, warranty, covenant, agreement or other provision of this
Agreement or any of the other Loan Documents, all Unreimbursed Amounts and L/C
Obligations of any Loan Party in respect of Letters of Credit and surety bonds,
all Swap Contracts of any Loan Party which are owed to the Administrative Agent
and/or any Lender or any Affiliate of the Administrative Agent or any Lender,
and all Bank Product Obligations of any Borrower or Subsidiary. Without limiting
the generality of the foregoing, this term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Loan Party under any Debtor Relief Law bankruptcy,
whether or not allowed in such case or proceeding), fees, charges, expenses,
attorneys’ fees and any other sum payable by any Loan Party to any Lender under
this Agreement or any of the other Loan Documents.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date; (ii) with respect to Term Loans on any date, the
aggregate outstanding principal amount of the Term Loans of all Lenders after
giving effect to any Borrowings and prepayments or repayments of the Term Loans,
as the case may be, occurring on such date and (iii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 

21



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct (a) acquisition by a Borrower, directly and
indirectly, of all or substantially all of the property of any Person, or of any
business or division of any Person; (b) acquisition by a Borrower, directly and
indirectly, of at least 90% of the Equity Interests of any Person, and otherwise
causing such Person to become a Subsidiary of such Person; or (c) merger or
consolidation or any other combination of a Borrower with any Person, if each of
the following conditions is met:

(i) Agent shall receive at least fifteen (15) Business Days’ prior written
notice of such proposed acquisition, which notice shall include a reasonably
detailed description of such proposed acquisition;

(ii) any acquisition of a Person shall only involve acquisitions of the Equity
Interests of a Person incorporated or organized under the laws of any State of
the United States or the District of Columbia), and no more than 15% of the fair
market value of such Person’s assets (or, in the case of an asset purchase, no
more than 15% of the fair market value of such assets) at the time of the
acquisition shall be located outside of the United States, and such acquired
Person or assets shall comprise a business, or those assets of a business, of
the type engaged in by the Borrowers as of the date hereof and which business
would not subject the Agent or any Lender to regulatory or third party approvals
in connection with the exercise of its rights and remedies under this Agreement
or any other Loan Documents other than approvals applicable to the exercise of
such rights and remedies with respect to the Borrowers prior to such
acquisition;

(iii) no additional Indebtedness shall be incurred, assumed or otherwise be
reflected on the consolidated balance sheet of Borrowers and such Person after
giving effect to such acquisition, except Permitted Indebtedness;

(iv) the business and assets acquired in such acquisition shall be free and
clear of all Liens (other than Permitted Liens);

(v) at or prior to the closing of such acquisition, Agent, for its benefit and
the ratable benefit of the Lenders, will be granted a first priority perfected
Lien (subject to Permitted Liens) in all assets acquired pursuant thereto or in
the assets and Equity Interests of such Person (but in each case only to the
extent such assets and Equity Interests are included in the definition of
“Collateral herein), and the Borrowers and such Person shall have executed such
documents and taken such actions as may be reasonably required by Agent in
connection therewith;

 

22



--------------------------------------------------------------------------------

(vi) both immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall exist;

(vii) immediately after giving effect to such transaction on a pro forma basis,
the Borrowers shall be in compliance with all of the financial covenants set
forth in Section 6.12, provided, however, that the Total Leverage Ratio that is
required to be met under in this subsection (vii) shall be 0.25 lower than the
Total Leverage Ratio then required to be met pursuant to Section 6.12(a), unless
immediately after giving effect to the transaction on a pro forma basis, the
Total Leverage Ratio is less than or equal to 2:00:1:00;

(viii) such acquisition shall be consensual and the Board of Directors or
similar governing body of the Person to be acquired shall not have indicated
publicly its opposition to the consummation of such transaction unless such
opposition has been publicly withdrawn and the Board of Directors or similar
governing body shall have approved such acquisition;

(ix) the Person to be acquired shall have positive EBITDA for the trailing
twelve-month period preceding the date of such acquisition, as determined based
upon such Person’s pro forma financial statements as reasonably approved by the
Agent for its most recently completed fiscal year and its most recent interim
financial period completed within sixty (60) days prior to the date of
consummation of such acquisition;

(x) at least five (5) Business Days prior to the date of consummation of the
proposed transaction, the Borrowers shall have delivered to Agent a certificate
certifying that such transaction complies with this definition (which shall have
attached thereto reasonably detailed backup data and calculations showing such
compliance);

(xi) if requested, counsel for the Borrowers shall deliver to the Agent a legal
opinion, in form and substance reasonably satisfactory to Agent and its counsel,
dated the date on which any acquired entity becomes a Guarantor or Borrower
hereunder, concerning such matters as may be reasonably requested by Agent and
including an express statement to the effect that the Agent is authorized to
rely on such opinion; and

(xii) Borrowers shall have Liquidity of at least $1,000,000 immediately prior to
and after such acquisition; and

(xiii) the purchase price paid and/or payable (whether in cash, Equity Interests
or other form of consideration) in connection with such acquisition and all
other Permitted Acquisitions (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
the Borrowers such Person) shall not exceed $20,000,000 in the aggregate for
such acquisition and all other Permitted Acquisitions during the term of this
Agreement, and shall not exceed $5,000,000 in any single such acquisition.

 

23



--------------------------------------------------------------------------------

“Permitted Indebtedness” has the meaning ascribed to such term in Section 7.03.

“Permitted Lien” has the meaning ascribed to such term in Section 7.01.

“Permitted Redemption” with respect to Holdings, means the purchase, redemption
or other acquisition of Equity Interests issued by it not to exceed $2,000,000
in any Fiscal Year if each of the following conditions is satisfied:

(i) both immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall exist;

(ii) immediately after giving effect to such transaction, the Borrowers shall be
in compliance with all of the financial covenants set forth in Section 6.12,
provided, however, that the Total Leverage Ratio that is required to be met
under in this subsection (ii) shall be 0.25 lower than the Total Leverage Ratio
then required to be met pursuant to Section 6.12(a), unless immediately after
giving effect to the transaction on a pro forma basis, the Total Leverage Ratio
is less than or equal to 2:00:1:00; and

(iii) Borrowers shall have Liquidity of at least $1,000,000 immediately prior to
and after such Permitted Redemption.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, (including a Pension Plan) maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to any determination for any period and
any Permitted Acquisition or any other acquisition consented to pursuant to
Section 10.01, that such determination shall be made by giving pro forma effect
to each such acquisition, as if each such acquisition had been consummated on
the first day of such period, based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions that
are specified in detail in the relevant compliance certificate, financial
statements or other documents provided to the Agent in connection herewith which
are, in each case reasonably acceptable to the Agent and that, if SEC Regulation
S-X would require the filing of pro forma financial statements, comply with the
requirements of SEC Regulation S-X, provided that any pro forma adjustments to
Consolidated EBITDA must be made in a manner consistent with the calculation of
Consolidated EBITDA for the Borrowers.

“Public Lender” has the meaning specified in Section 6.02.

 

24



--------------------------------------------------------------------------------

“Qualifying Disposition” any Disposition by any Borrower or any Loan Party to
any Person (other than a Borrower or any other Loan Party) of any asset or right
of any Borrower or any Loan Party’s (including, the loss, destruction or damage
of any thereof or any actual or threatened (in writing to such Borrower or such
Borrower’s Subsidiary) condemnation, confiscation, requisition, seizure or
taking thereof), other than (a) the Disposition of any asset the proceeds of
which are used within ninety (90) days to acquire, improve, upgrade, or repair
assets useful in the business of a Loan Party, or the proceeds of which are used
within ninety (90) days in connection with another purpose which is agreed to by
the Agent in the exercise of its reasonable credit discretion, or
(b) Dispositions permitted under Section 7.05 hereof.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period to the PBGC has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a L/C Application.

“Required Lenders” means, as of any date of determination, (i) if there are two
or fewer Lenders, Lenders holding 100% of the sum of (a) Total Outstandings and
(b) aggregate unused Commitments, and (ii) if there are more than two Lenders,
at least two Lenders holding more than 66 2/3% of the sum of (a) Total
Outstandings and (b) aggregate unused Commitments or, (in each case) if the
Commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated, at least two Lenders holding in
the aggregate 100% or more than 66 2/3% of the Total Outstandings, as applicable
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. No portion
of the Bank Products Obligations or the Obligations in respect of Swap Contracts
shall be included in any of the foregoing computations.

“Required Revolving Lenders” means, as of any date of determination, (i) if
there are two or fewer Revolving Lenders, Lenders having 100% of the Revolving
Loan Commitments and (ii) if there are more than two Lenders, at least two
Lenders having more than 66 2/3% of Revolving Loan Commitments or, (in each
case) if the Revolving Loan Commitment of each such Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated, at least two Lenders holding in the aggregate 100% of all
Revolving Loans or more than 66 2/3% of all Revolving Loans, as applicable (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Revolving Loan Commitment of, and the
portion of the Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders. No portion of the Bank Products Obligations or the Obligations in
respect of Swap Contracts shall be included in any of the foregoing
computations.

 

25



--------------------------------------------------------------------------------

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and
(c) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to Agent. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to such Borrower’s stockholders, partners or members (or
the equivalent Person thereof); provided that the issuance of an Equity Interest
in Holdings in exchange for another Equity Interest in Holdings shall not be a
Restricted Payment.

“Revolving Loan” and “Revolving Loans” means, at any time, the sum of (a) the
aggregate amount of advances made by any Lender to the Borrowers under and
pursuant to this Agreement as set forth in Section 2.01(a) of this Agreement
outstanding to the Borrowers plus (b) the aggregate L/C Obligations incurred on
behalf of the Borrowers. Unless the context otherwise requires, references to
the outstanding principal balance of the Revolving Loans (for purposes other
than the calculation of interest on the Revolving Loans pursuant to
Section 2.01) shall include the outstanding balance of L/C Obligations.

“Revolving Loan Applicable Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of such Lender’s
Revolving Loan Commitment divided by the aggregate amount of all Revolving Loan
Commitments. The initial Revolving Loan Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.1 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Revolving Loan Commitment” means, as to each Lender, the obligation, upon and
subject to the terms and conditions of this Agreement, of such Lender to make
Revolving Loans and purchase participations in L/C Obligations hereunder (and
make L/C Advances, if any), as such commitment may be reduced or increased from
time to time in accordance with this Agreement or modified from time to time in
connection with any Assignment and Assumptions. The initial amount of each
Lender’s Revolving Loan Commitment is set forth on the Schedule 2.1. The initial
aggregate amount of the Revolving Loan Commitments is $5,000,000.

“Revolving Loan Maturity Date” means June 15, 2014, provided, however, that if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

26



--------------------------------------------------------------------------------

“Revolving Note” means a Revolving Note made by the Borrowers in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit B-1.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Social Security Act” means the Social Security Act of 1965.

“Subordinated Liabilities” means (i) unsecured liabilities subordinated to the
Obligations in a manner acceptable to Agent in its sole discretion and (ii) the
FBI Seller Note.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

27



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” or “Term Loans” means any amounts advanced and the aggregate of all
such advances made by any Lender to any Borrower under and pursuant to and as
set forth in Section 2.01(b).

“Term Loan Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of such Lender’s Term
Loan Commitment divided by the aggregate amount of all Term Loan Commitments.
The initial Term Loan Applicable Percentage of each Lender is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Term Loan Commitment” means, as to each Lender, the obligation of such Lender
to make a Term Loan hereunder, which aggregate commitment shall be $30,000,000.
The initial amount of each Lender’s Term Loan Commitment is set forth on the
Schedule 2.1. After advancing the Term Loan on the Closing Date, each reference
to a Lender’s Term Loan Commitment shall refer to the outstanding principal
amount of the portion of the Term Loan advanced by such Lender as or modified
from time to time in connection with any Assignment and Assumptions.

“Term Note” means a Term Note made by the Borrowers in favor of each Lender
evidencing the Term Loans made by such Lender, substantially in the form of
Exhibit B-2.

“Threshold Amount” means $250,000.

“Total Debt” shall mean all Indebtedness of Holdings and its Subsidiaries on a
consolidated basis for borrowed money and other interest-bearing liabilities,
including current and long term liabilities, determined on a consolidated basis.

“Total Leverage Ratio” shall mean, as of any date of measurement, the ratio of
(i) Total Debt as of such date to (ii) Consolidated EBITDA for the four Fiscal
Quarter period, as applicable, then ending or most recently ended.

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Loans and all L/C Obligations.

 

28



--------------------------------------------------------------------------------

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means as in effect from time to time, of the State of Illinois or of any
other state the laws of which are required as a result thereof to be applied in
connection with the issue of perfection of security interests.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

29



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and, if applicable, FASB ASC 470-20 on financial liabilities shall be
disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request,
Agent (after consultation with the Lenders) and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrowers shall provide to Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings or any of its Subsidiaries is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

 

30



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Multiple Borrowers. The term “Borrowers” refers to more than one entity.
Borrowers hereby designate Holdings to act on behalf of the Borrowers for all
purposes under this Agreement, including, without limitation, the requesting of
Loans hereunder. Notice when given to Holdings shall be sufficient notice to
each of the Borrowers. Any document delivered to Holdings shall be considered
delivered to each of the Borrowers.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make Loans to,
and to, as applicable, issue or participate in Letters of Credit for the account
of, the Borrowers as follows

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender with a Revolving Loan Commitment severally agrees to make Revolving Loans
to the Borrowers from time to time in accordance with such Lender’s Revolving
Loan Applicable Percentage, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Loan Commitment; provided, however, that after giving effect
to any Revolving Loan, (i) the Total Outstandings consisting of without
duplication, Revolving Loans and L/C Obligations shall not exceed the Revolving
Loan Commitments of all Lenders, and (ii) the aggregate Outstanding Amount of
Revolving Loans of any Lender, plus, without duplication, such Lender’s
Revolving Loan Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Loan Commitment. Within the
limits of each Lender’s Revolving Loan Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.05(a), and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b) Term Loan Commitment. Each Lender with a Term Loan Commitment severally
agrees to make a Term Loan to the Borrowers on the Closing Date in the amount of
such Lender’s Term Loan Commitment. The Commitments of the Lenders to make the
Term Loan shall expire concurrently with the making of the Term Loans on the
Closing Date and no Term Loan will be advanced on a day other than the Closing
Date. The Term Loan is not revolving in nature and any portion of such Term Loan
that is repaid or prepaid may not be reborrowed.

 

31



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to another, and each continuation of
Eurodollar Rate Loans shall be made upon any Borrower’s irrevocable notice to
Agent, which may be given by telephonic notice or in the form of a Loan Notice.
Each such Loan Notice must be received by Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of any Eurodollar Rate Loan or of any conversion
of a Eurodollar Rate Loans to a Base Rate Loan, and (ii) on the requested date
of any Borrowing of Base Rate Loans. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly, but in any event on
the same Business Day of such telephonic notice, by delivery to Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of any Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Borrowing, a conversion of Loans from one Type to
another, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrowers fail to specify a Type of Loan in a Loan
Notice (whether telephonic or written) or if the Borrowers fail to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrowers request a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, Agent shall promptly notify each Lender
of the amount of its Applicable Percentage of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrowers,
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Borrowing, each Lender shall make available its Applicable Percentage of the
Borrowing available to Agent in immediately available funds at Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day of the Borrowing
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is an initial
Credit Extension of any Loan, Section 4.01), Agent shall make all funds so
received available to the Borrowers in like funds as received by Agent either by
(i) crediting the account of the Borrowers on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) Agent by
the Borrowers; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrowers, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing first, shall be applied, to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.

 

32



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and, upon an Event of Default and an
acceleration of all the Obligations, the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans and the Borrowers agree to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.

(d) Agent shall promptly notify the Borrowers and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of the Borrowers, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Revolving Loan Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus, without duplication, such Lender’s
Revolving Loan Applicable Percentage of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Revolving Loan Commitment, or
(z) the Outstanding Amount of the L/C Obligations shall not exceed the L/C
Sublimit. Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Lenders have approved such expiry date.

 

33



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Agent and the L/C Issuer, the Letter of Credit
is in an initial stated amount less than $100,000, in the case of a commercial
Letter of Credit, or $1,000,000, in the case of a standby Letter of Credit

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the Borrowers have
deposited Cash Collateral (or the L/C Issuer has entered into another
arrangement satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers or such Lender) to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) unless specifically provided for in this Agreement, the Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

34



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the L/C Issuer (with a copy to Agent)
in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of such Borrower. Such L/C Application must be received by
the L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the Borrowers shall furnish to the
L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may reasonably require.

(ii) Promptly after receipt of any L/C Application at the address set forth in
Section 10.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from the Borrowers and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the

 

35



--------------------------------------------------------------------------------

L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrowers or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Revolving Loan Applicable
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and Agent a true and
complete copy of such Letter of Credit or amendment.

(iv) If the Borrowers so request in any applicable L/C Application, the L/C
Issuer may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Revolving Lenders
have elected not to permit such extension or (2) from Agent, any Lender or the
Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(v) If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrowers shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount

 

36



--------------------------------------------------------------------------------

thereof after a drawing thereunder by giving notice of such non-reinstatement
within a specified number of days after such drawing (the “Non-Reinstatement
Deadline”), the L/C Issuer shall not permit such reinstatement if it has
received a notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Reinstatement Deadline (A) from Agent
that the Required Revolving Lenders have elected not to permit such
reinstatement or (B) from Agent, any Lender or the Borrowers that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and Agent thereof. Not later than 11:00 a.m. on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrowers shall reimburse the L/C Issuer through Agent in an amount equal to the
amount of such drawing. If the Borrowers fail to so reimburse the L/C Issuer by
such time, Agent shall promptly notify each Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Revolving Loan Applicable Percentage thereof. In such event, the
Borrowers shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Loan Commitments of all Lenders and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Revolving Loan Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made Revolving Loan as a Base
Rate Loan to the Borrowers in such amount. Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of a Revolving Loan constituting a Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

37



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Loan Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing (in each case subject, however, to Section 2.03(f)(ii));
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the L/C Issuer
shall be entitled to recover from such Lender (acting through Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Revolving Loan Applicable Percentage thereof in
the same funds as those received by Agent.

 

38



--------------------------------------------------------------------------------

(ii) If any payment received by Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to Agent for the
account of the L/C Issuer its Revolving Loan Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers, any Loan Party or any their respective Subsidiaries may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers, any Loan
Party or any of their respective Subsidiaries.

 

39



--------------------------------------------------------------------------------

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrowers may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to any Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by a Borrower, which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
shall apply to each commercial Letter of Credit.

(h) L/C Fees. The Borrowers shall pay to Agent for the account of each Lender in
accordance with its Revolving Loan Applicable Percentage an L/C fee (the “L/C
Fee”) (i) for each commercial Letter of Credit equal to 1% per annum times the
daily amount available to be drawn under such Letter of Credit, and (ii) for
each standby Letter of Credit equal to the

 

40



--------------------------------------------------------------------------------

Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided, however, any L/C Fees otherwise payable for the account of
a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Loan Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. L/C Fees shall be due and payable monthly in arrears on the last
Business Day of each month commencing with the first such date to occur after
the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter
on demand. If there is any change in the Applicable Rate during any month, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such month that such Applicable Rate was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all L/C Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit at the rate
specified in the Agent Fee Letter, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Agent Fee Letter. Such fronting fee shall be due
and payable on the first Business Day of each month, in respect of the preceding
month (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such individual customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

2.04 Intentionally Omitted.

2.05 Prepayments. (a) Voluntary Prepayments. The Borrowers may, upon notice to
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans

 

41



--------------------------------------------------------------------------------

shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of Lenders in accordance with their respective Applicable Percentages.

(b) Mandatory Prepayments of Term Loans. In addition to the repayment
obligations of the Borrowers set forth in Section 2.07 hereof, the Borrowers
shall make a prepayment of the Term Loans until paid in full upon the occurrence
of any of the following at the following times and in the following amounts:

(i) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Qualifying Disposition, in an amount equal to 100% of such Net Cash
Proceeds.

(ii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of Equity Interests of Loan Party (excluding (w) any issuance
of Equity Interests pursuant to any employee or director option program, benefit
plan or compensation program, (x) any issuance by a Subsidiary to any Borrower
or another Subsidiary, (y) any issuance of Equity Interests in Holdings, the Net
Cash Proceeds of which are used for Permitted Acquisitions to the extent
otherwise permitted under this Agreement and (z) issuances of Equity Interests
in Holdings, the Net Cash Proceeds of which are used for Capital Expenditures or
other purposes (each a “Permitted Alternative Transaction”) agreed to by the
Required Lenders), in an amount equal to 100% of such Net Cash Proceeds;
provided, however, that as a condition to the exclusions set forth in
subsections (y) and (z) above, the Borrowers agree that all Net Cash Proceeds
subject thereto shall be deposited with the Agent as Cash Collateral until
(A) the consummation of the applicable Permitted Acquisition or Permitted
Alternative Transaction or (B) the making of the Capital Expenditure, and such
Permitted Acquisition, Permitted Alternative Transaction or Capital Expenditure
shall be consummated or completed, as applicable, within three (3) months of
receipt of such Net Cash Proceeds; provided, further, however, that the
exclusion set forth in subsection (z) above shall only be available as an
exclusion from this Section 2.05(b)(ii) for up to $10,000,000 of Net Cash
Proceeds during the term of this Agreement.

(iii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Indebtedness of any Loan Party (excluding
(i) Indebtedness permitted by Section 7.03 other than clause (e) thereof and
(ii) Indebtedness incurred on the Closing Date with respect to the FBI Seller
Note), in an amount equal to 100% of such Net Cash Proceeds.

 

42



--------------------------------------------------------------------------------

(iv) Simultaneously with the delivery of the annual audited financial statements
delivered in connection with Section 6.02(a) (and no later than the date on
which such annual audited financial statements are required to be delivered
thereunder) for each Fiscal Year commencing with the Fiscal Year ending
December 31, 2011, an amount equal to (i) at all times that the Total Leverage
Ratio at the end of such Fiscal Year is equal to or greater than 1.5 to 1.0, an
amount equal to 50% of Excess Cash Flow and (ii) at all times that the Total
Leverage Ratio at the end of such Fiscal Year is less than 1.5 to 1.0, an amount
equal to 25% of Excess Cash Flow. Excess Cash Flow calculations shall be
prepared and delivered to Agent by Borrowers at each such time that Excess Cash
Flow prepayments are required to be made hereunder.

(v) Promptly upon receipt by any Borrower, or any of their respective
Affiliates, successors or assigns of any payment pursuant to any indemnity
provision of the FBI Purchase Agreement, an amount equal to such payment;
provided that: (i) if such payment is being made to such Borrower to reimburse
any Loan Party for the cost of any claim or expense paid by such Loan Party to a
Person that is not an Affiliate of any Loan Party and/or any judgment,
settlement or award in connection therewith (or are to be used to pay the same
within ninety days following the receipt of such Net Cash Proceeds; provided
that to the extent any such amounts are not so applied, they shall be applied to
prepay the Loans and/or L/C Obligations on or before such ninetieth day), then
the Net Cash Proceeds of all such payment may be retained by the applicable
Borrower rather than being paid to the Agent under this Section 2.05(b)(v); and
(ii) any other such payment not covered by the immediately proceeding clause
(i) which is set off against the principal amount of the FBI Seller Note shall
not be required to be repaid to Agent under this Section 2.05(b)(v).

(vi) Immediately on any day that the Outstanding Amount of the Term Loans plus
the Revolving Loans plus, without duplication, the L/C Obligations exceeds the
Aggregate Commitments, in an amount equal to such excess; provided, however,
that Borrowers shall have the option to reduce the Revolving Loans in an amount
equal to or greater than such excess in lieu of making a prepayment of the Term
Loan as required by this subsection (vi).

(c) Mandatory Prepayments of Revolving Loans. In addition to the repayment
obligations of the Borrowers set forth in Section 2.07 hereof, if for any reason
the Total Outstandings attributable to Revolving Loans and, without duplication,
the L/C Obligations at any time exceed the Revolving Loan Commitments then in
effect, the Borrowers shall immediately prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrowers shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Revolving Loans the Total Outstandings attributable to L/C
Obligations exceed the Revolving Loan Commitments then in effect.

 

43



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Revolving Loan Commitments. The Borrowers may,
upon notice to Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Revolving Loan Commitments; provided that (i) any such
notice shall be received by Agent not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, (iii) the Borrowers shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings attributable to Revolving Loans
and, without duplication, the L/C Obligations would exceed the Revolving Loan
Commitments, and (iv) if, after giving effect to any reduction of the Revolving
Loan Commitments, the L/C Sublimit would exceed the amount of the Revolving Loan
Commitments, such L/C Sublimit shall be automatically reduced by the amount of
such excess. Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Loan Commitments. Any reduction of the
Revolving Loan Commitments shall be applied to the Revolving Loan Commitments of
each Lender according to its Revolving Loan Applicable Percentage then in
effect. All fees accrued until the effective date of any termination of the
Revolving Loan Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Loans. (a) Revolving Loans. The Borrowers shall repay the
Revolving Loans of each Lender in full, and the Revolving Loan Commitments shall
terminate, on the Maturity Date.

(b) Term Loan. The Borrowers shall repay the Term Loan of each Lender in
principal installments, together with interest thereon, in the aggregate
principal amounts and on the dates set forth below.

Amortization Table

 

Payment Dates

 

Installment Amount/

Per Fiscal Quarter

On the last day of each Fiscal Quarter commencing on September 30, 2010 to and
including June 30, 2011   $937,500 On the last day of each Fiscal Quarter
commencing on July 1, 2011 to and including June 30, 2012   $1,125,000 On the
last day of each Fiscal Quarter commencing on July 1, 2012 to and including
June 30, 2013   $1,125,000 On the last day of each Fiscal Quarter commencing on
July 1, 2013 to and including March 31, 2014   $1,312,500 Maturity Date  
Remaining Principal Amount of the Term Loan

 

44



--------------------------------------------------------------------------------

Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Maturity Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than an Event of Default relating to non-payment of principal, in
which case subsection (i) above shall apply), the Borrowers shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

45



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Non-Utilization Fee. The Borrowers shall pay to the Agent for the account of
each Lender a non-utilization fee, for the period from the Closing Date to the
Maturity Date, at a rate equal of one-half percent (0.5%) of such Lender’s
Revolving Loan Applicable Percentage (as adjusted from time to time) of the
unused amount of the Revolving Loan Commitment. For purposes of calculating
utilization under this Section, the Revolving Loan Commitment shall be deemed
used to the extent of the Outstanding Amount attributable to Revolving Loans
and, without duplication, L/C Obligations. Such non-use fee shall be payable in
arrears on the last day of each Fiscal Quarter and on the Maturity Date for any
period then ending for which such non-utilization fee shall not have previously
been paid.

(b) Agent Fee Letter. The Borrowers shall pay to Agent for Agent’s own account,
and, where applicable, for the account of each Lender or the L/C Issuer, all
fees in the amounts and at the times specified in the letter agreement, dated
May 3, 2010 (the “Agent Fee Letter”), between the Borrowers and Agent. Such fees
shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowers or the
Lenders determine that (i) the Total Leverage Ratio calculation utilized in the
definition “Applicable Rate” as calculated by the Borrowers as of any applicable
date was inaccurate and (ii) a proper calculation of such Total Leverage Ratio
would have resulted in (1) higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to Agent for the account of
the applicable Lenders or the L/C Issuer promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under any Debtor Relief Law, automatically and without
further action by Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period; or
(2) lower pricing for such period, the Agent and Lenders shall retroactively be
obligated to credit future interest payments to the Borrowers up to an amount
equal to the excess of the amount of interest and fees that should have been
paid for a period not to exceed sixty (60) days prior to the date on which
written notice of such inaccuracy is delivered by Borrowers to Agent over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of Agent, any

 

46



--------------------------------------------------------------------------------

Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrowers’ and the Agent’s and the
Lenders’ respective obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder. The Lenders hereby authorize the Agent to make any
credits required to the extent in accordance with this Section 2.10(b).

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to any Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the joint and several obligations of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Agent in respect of such matters, the
accounts and records of Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Agent, the Borrowers shall execute
and deliver to such Lender (through Agent) a Revolving Note or Term Note, as
applicable, which shall evidence such Lender’s Revolving Loans and Term Loans,
as applicable, in addition to such accounts or records. Each Lender may attach
schedules to its respective Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit. In the event of any conflict between the accounts and
records maintained by Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error.

2.12 Payments Generally; Agent’s Clawback. (a) General. All payments to be made
by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein. Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by Agent after 12:00 noon
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to Agent such

 

47



--------------------------------------------------------------------------------

Lender’s share of such Borrowing, Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to Agent, then the applicable Lender and
the Borrowers severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to Agent, at (A) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to Agent for the
same or an overlapping period, Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Borrowing to Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrowers shall be without prejudice to any claim any Borrower may have
against a Lender that shall have failed to make such payment to Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to Lenders or the L/C Issuer, as the case may be,
the amount due. In such event, if no Borrower has in fact made such payment,
then each of Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to Agent forthwith on demand the amount so distributed to such Lender or
the L/C Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the greater of the Federal Funds Rate
and a rate determined by Agent in accordance with banking industry rules on
interbank compensation. A notice of Agent to any Lender or the Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by Agent because the conditions to the applicable Credit Extension set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Agent shall return such funds (in like funds as received from such
Lender) within one (1) Business Day to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and to make payments under
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such

 

48



--------------------------------------------------------------------------------

participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make its
payment under Section 10.04(c):

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to a Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral. (a) Certain Credit Support Events. Upon the request of
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C

 

49



--------------------------------------------------------------------------------

Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of Agent or the L/C Issuer and the Borrowers shall deliver to
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts maintained with a financial institution
then defined as “Agent” under this Agreement or any other Lender. The Borrowers,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Agent, for the benefit of Agent, the L/C Issuer and
the Lenders, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time Agent determines that Cash
Collateral is subject to any right or claim of any Person other than Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by Agent,
pay or provide to Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

50



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to Agent by that Defaulting Lender pursuant
to Section 10.08), shall be applied at such time or times as may be determined
by Agent as follows: first, to the payment of any amounts owing by that
Defaulting Lender to Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to the L/C Issuer hereunder;
third, if so determined by Agent or requested by the L/C Issuer, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by Agent and the Borrowers, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the L/C Issuer as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the L/C Issuer
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
fees payable hereunder or under the Agent Fee Letter for any period during which
that Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Sections 2.03, the
“Revolving Loan Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Loan Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender

 

51



--------------------------------------------------------------------------------

becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Loan Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Loans and, without
duplication, the L/C Obligations of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, Agent and the L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by the Borrowers to or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or Agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by the Borrowers or Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If the Borrowers or Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrowers shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section),
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

 

52



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrowers shall, and do hereby, jointly and severally
indemnify Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrowers or Agent or paid by Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrowers shall also, and
do hereby, jointly and severally indemnify Agent, and shall make payment in
respect thereof within 10 days after written demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to Agent), or by Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers and Agent,
and shall make payment in respect thereof within 10 days after written demand
therefor, against any and all (A) Excluded Taxes with respect to such Lender or
the L/C Issuer, (B) Taxes incurred by or asserted against the Borrowers or Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrowers or Agent pursuant
to subsection (e), and (C) with respect to Excluded Taxes or Taxes described in
subclauses (A) or (B) of this sentence, any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrowers or Agent). Each Lender and the
L/C Issuer hereby authorizes Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to Agent under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrowers or Agent, as the case
may be, after any payment of Taxes by the Borrowers or by Agent to a
Governmental Authority as provided in this Section 3.01, the Borrowers shall
deliver to Agent or Agent shall deliver to Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or Agent, as the case may be.

 

53



--------------------------------------------------------------------------------

(e) Status of Lenders. (i) Each Lender shall deliver to the Borrowers and to
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrowers or Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrowers or Agent, as the case may be, to determine (A) whether or not payments
made hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by such Borrower or Agent as will enable such Borrower or Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to such Borrower and
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of such Borrower or
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

54



--------------------------------------------------------------------------------

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrowers and Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrowers
or Agent make any withholding or deduction for taxes from amounts payable to
such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by a Borrower or
with respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of Agent, such Lender or
the L/C Issuer, agree, jointly and severally, to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Agent, such Lender or the L/C Issuer in the
event Agent, such Lender or the L/C Issuer is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower, any Loan Party or any other Person.

 

55



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall jointly and severally, upon demand from such Lender
(with a copy to Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Agent without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion.

3.03 Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

56



--------------------------------------------------------------------------------

3.04 Increased Costs (a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest rate on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

57



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, the Borrowers shall promptly compensate such Lender for and
hold such Lender harmless from any loss (which shall not include losses of the
Applicable Rate), cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
(but in any event excluding the loss of the Applicable Rate). The Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

58



--------------------------------------------------------------------------------

3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or a Borrower is required to pay any additional amount to any
Lender, the L/C Issuer or any Governmental Authority for the account of any
Lender, the L/C Issuer, pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agrees, jointly and severally,
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

3.07 Survival. All of the Borrowers’ respective obligations under this Article
III shall survive termination of the Aggregate Commitments, and repayment of all
other Obligations hereunder and resignation of Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its Term Loan on the Closing Date and initial Credit
Extensions of other Loans made available hereunder is subject to satisfaction of
the following conditions precedent:

(a) Agent’s receipt of the executed counterparts of each of the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to Agent and each of the Lenders and
each in number sufficient for distribution to Agent, each Lender and the
Borrowers,

(i) Credit Agreement. Executed counterparts of this Agreement, all Collateral
Documents and the other Loan Documents, sufficient in number for distribution to
Agent, each Lender and the Borrowers;

(ii) Revolving Note. A Revolving Note duly executed by the Borrowers in favor of
each Lender that has requested a Revolving Note;

(iii) Term Note. A Term Note duly executed by the Borrowers in favor of each
Lender that has requested a Term Note;

(iv) Security Agreement. A Security Agreement duly executed by the Borrowers in
favor of the Agent, for its benefit and the benefit of the Lenders, and, to the
extent required by the Security Agreement on the Closing Date, deposit account
control agreements and landlord/bailee access agreements;

 

59



--------------------------------------------------------------------------------

(v) Pledge Agreement. A Pledge Agreement duly executed by the Borrowers in favor
of the Agent, for its benefit and the benefit of the Lenders, and the pledged
securities of InfuSystems and FBI, together with undated stock powers executed
in blank;

(vi) Assignment of Representations and Warranties. The FBI Assignment of
Representations and Warranties executed by Holdings in favor of Agent, for its
benefit and the benefit of the Lenders and consented to by the FBI Seller;

(vii) Incumbency Certificates. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

(viii) Organizational Documents; Good Standing. Such documents and
certifications as Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and that each Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(ix) Legal Opinion. A favorable opinion of counsel to the Loan Parties
acceptable to Agent addressed to Agent and each Lender, as to the matters set
forth concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to Agent;

(x) Certificate of Acquisition, Licenses and Permits. A certificate of a
Responsible Officer of each Loan Party: (A) attaching a true and correct
executed copy of the FBI Purchase Agreement , (B) certifying that concurrent
with the making of the Loans on the Closing Date, the closing of the FBI
Purchase will occur in accordance with the terms of the FBI Purchase Agreement
without waiver of any material term thereof, (C) certifying that the FBI
Purchase complies with all applicable legal requirements, (D) certifying that to
the knowledge of such Responsible Officer, no suit, action or other proceeding
or investigation is pending or threatened before or by any governmental agency
or Governmental Authority or by any third party questioning the legality of this
Agreement or the FBI Purchase Agreement or seeking to enjoin or question the
consummation of the FBI Purchase or the transactions

 

60



--------------------------------------------------------------------------------

contemplated by this Agreement, and (E) certifying that all necessary consents,
approvals, filings, licenses, permits and certificates required for the
consummation of the FBI Purchase or under the terms of the FBI Purchase from any
Governmental Authority have been obtained and are in full force and effect, and
attaching true and correct copies of such consents, approvals, certificates and
filings, if any.

(xi) Intentionally Omitted.

(xii) Closing Date Financial Compliance Certificate. A certificate signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, (B) that there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect, (C) a current calculation of each
financial covenant set forth in Section 6.12 hereof as of the last day of the
Fiscal Quarter most recently ended prior to the Closing Date, (D) that the Total
Leverage Ratio of the Borrowers after giving pro forma effect to the
transactions occurring as of the Closing Date is not greater than 2.30 to 1.00,
(E) that after giving pro forma effect to the transactions occurring as of the
Closing Date the Liquidity of the Borrowers is not less than $3,000,000 and
(F) that after giving pro forma effect to the transactions occurring as of the
Closing Date the pro forma trailing twelve month Consolidated EBITDA as of the
Closing Date is not less than $16,000,000.

(xiii) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, notes and other documents which are provided for
hereunder or which the Agent shall reasonably require.

(b) Search Results; Lien Terminations; Payoff Letter. Agent shall have received
copies of UCC search reports dated such a date as is reasonably acceptable to
Agent, listing all effective financing statements which name Borrowers or any
other Loan Party under their present names and any previous names, as a debtor,
together with (i) copies of such financing statements, (ii) payoff letters
evidencing repayment in full of all existing Indebtedness to be repaid with the
Loans, the termination of all agreements relating thereto and the release of all
Liens granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than Liens
permitted under Section 7.01) and (iii) such other UCC termination statements as
Agent may reasonably request. The foregoing condition shall include, without
limitation, a requirement that Agent shall have received a payoff letter from
each Existing Lender, indicating the amount necessary to retire the existing
Indebtedness of Borrowers to such Existing Lender and evidence, satisfactory to
Agent, of the release of any and all Collateral in which such Existing Lender
has a security interest.

 

61



--------------------------------------------------------------------------------

(c) Insurance. Agent shall have received evidence satisfactory to the Agent of
the existence of insurance required to be maintained pursuant to Loan Documents,
together with evidence that the Agent has been named as a lender’s loss payee
and/or an additional insured (as applicable) on all related insurance policies.

(d) FBI Purchase Documents. Agent shall have received copies of the FBI Purchase
Documents, each of which shall be in form and substance satisfactory to Agent
and its counsel in their reasonable discretion. The FBI Purchase Documents shall
be simultaneously consummated in accordance with the terms of the FBI Purchase
Documents.

(e) Material Adverse Effect. No occurrence of any events or circumstances,
individually or in the aggregate, having or reasonably expected to have a
Material Adverse Effect shall have occurred since the date of the Audited
Financial Statements.

(f) Litigation. No litigation or governmental proceeding shall have been
instituted against the Borrowers or any of their officers or shareholders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect upon the Borrowers or upon Holdings’s or the FBI
Seller’s ability to perform the transactions contemplated by the FBI Purchase
Documents.

(g) Financial Reports. The Borrowers shall have delivered to the Agent (1) a pro
forma balance sheet giving effect to the FBI Purchase, (2) financial projections
of the Borrowers (giving effect to the FBI Purchase) and (3) interim financial
statements for each Borrower and FBI as of a date not more than thirty (30) days
prior to the Closing Date.

(h) No Revolving Loans on Closing Date. There shall be no Outstanding Amount
attributable to Revolving Loans or, without duplication, L/C Obligations after
giving effect to the transactions contemplated by this Agreement and the FBI
Purchase Documents.

(i) Due Diligence. After the Agent has completed its business, legal and
environmental due diligence, the results of such due diligence shall be
satisfactory to the Agent in its sole discretion and the organizational and
capital structure of the Borrowers and the terms and conditions of all
Indebtedness of the Borrowers shall be acceptable to Agent in its sole
discretion (after giving effect to the FBI Purchase).

(j) Event of Default. No Event of Default or Default shall have occurred and be
continuing.

(k) Fees. Any fees required to be paid on or before the Closing Date, whether
under this Agreement, the Agent Fee Letter or the other Loan Documents shall
have been paid.

 

62



--------------------------------------------------------------------------------

(l) Legal Fees. Unless waived by Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to Agent (directly to such
counsel if requested by Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of, as applicable, each
Lender or the L/C Issuer to honor any Request for Credit Extension is subject to
the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, shall be true and
correct in all material respects (except for those that are qualified by
“materiality” or “Material Adverse Effect”, in which case such representations
and warranties shall have been true and correct in all respects) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for those
that are qualified by “materiality” or “Material Adverse Effect”, in which case
such representations and warranties shall have been true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) Agent and, if applicable, the L/C Issuer shall have received a Request for
Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

63



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each Borrower, jointly and severally, represents and warrants to Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Holdings and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of FBI and its Subsidiaries, dated
February 28, 2010, and the related consolidated statements of income or
operations for the Fiscal Quarter ended on that date to the knowledge of
Holdings, (A) except as disclosed on Schedule 5.05 hereto, were prepared in
accordance with GAAP consistently applied throughout the period

 

64



--------------------------------------------------------------------------------

covered thereby, except as otherwise expressly noted therein and except for
deviations from GAAP which are not material, (B) fairly present the financial
condition of FBI and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(A) and (B), to the absence of footnotes and to normal year-end audit
adjustments, and (C) show all material indebtedness and other liabilities,
direct or contingent, of FBI and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. The
unaudited consolidated balance sheets of Holdings and its Subsidiaries, dated
March 31, 2010 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the Fiscal Quarter ended on that date
(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (B) fairly
present the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (A) and (B), to the absence of footnotes and to normal
year-end audit adjustments, and (C) show all material indebtedness and other
liabilities, direct or contingent, of Holdings and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheets of Holdings and its Subsidiaries
as at May 31, 2010 and the related consolidated pro forma statements of income
of Holdings and its Subsidiaries for the twelve months then ended, certified by
the chief financial officer or treasurer of each Borrower, copies of which have
been furnished to each Lender, fairly present the consolidated pro forma
financial condition of Holdings and its Subsidiaries as at such date and the
consolidated pro forma results of operations of Holdings and its Subsidiaries
for the period ended on such date, all in accordance with GAAP (other than the
portion thereof with respect to FBI, which is in accordance with FBI’s
historical accounting policies consistently applied and subject to the material
differences from GAAP known to Holdings and disclosed on Schedule 5.05 hereto,
and other differences from GAAP which are not material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement, any other Loan Document or the FBI Purchase Agreement.

 

65



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens. Each Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Holdings and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. Except as specifically disclosed in Schedule
5.09, no Environmental Law and no claims alleging potential liability or
responsibility in respect thereof could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of each Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of any
Loan Party, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Borrower or the
applicable Subsidiary operates.

5.11 Taxes. Each Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect.

5.12 ERISA Compliance. (a) Except as would not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, each Plan
is in compliance in all respects with the applicable provisions of ERISA, the
Code and other Federal or state laws. Except as disclosed on Schedule 5.12
hereto, each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service and, to the knowledge
of the Borrowers, nothing has occurred that would prevent, or cause the loss of,
such tax-qualified status.

(b) There are no pending or, to the best knowledge of each Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, (i) no ERISA Event has occurred,
and neither any Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
any Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (iv) neither any Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Except as disclosed on Schedule 5.12 hereto, neither any Borrower nor any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

5.13 Subsidiaries. As of the Closing Date, no Borrower has any Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens (other than
Permitted Liens). As of the Closing Date, no Borrower has any equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in each
Borrower have been validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act. (a) No Borrower is engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) No Borrower or any Person Controlling Borrower, or any Subsidiary is, or is
required to be registered as, an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which any
Borrower or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein,

 

67



--------------------------------------------------------------------------------

in the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of each Loan Party in existence on the Closing Date is set
forth on Schedule 10.02. Upon request by the Agent, the Borrowers shall provide
true and correct U.S. taxpayer identification numbers of any Loan Parties not in
existence on the Closing Date.

5.18 Intellectual Property; Licenses, Etc. Each Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of each Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.19 Rights in Collateral; Priority of Liens. Each Borrower and each other Loan
Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens in favor of third parties other
than Liens permitted under Section 7.01. Upon the proper filing of UCC financing
statements, and the taking of the other actions required by the Required
Lenders, the Liens granted pursuant to the Collateral Documents will constitute
valid and enforceable first, prior and perfected Liens (subject to Permitted
Liens) on the Collateral in favor of Agent, for the ratable benefit of Agent and
Lenders (subject to federal law and regulations limiting the reassignment of
rights in Medicaid/Medicare/TRICARE receivables).

5.20 FBI Purchase. No party has waived, without the consent of the Agent, any
condition precedent to its obligations to close as set forth in the FBI Purchase
Documents. The aggregate consideration payable under the FBI Purchase Documents
is equal to $14,000,000 plus the “Closing Debt Payment” (as defined in the FBI
Purchase Agreement), subject to the post closing adjustment for working capital
as provided in the FBI Purchase Agreement. True and complete copies of all of
the FBI Purchase Documents have been delivered to the Agent, together with a
true and complete copy of each document to be delivered at the closing of the
FBI Purchase. Except as set forth in the FBI Purchase Documents delivered to the
Bank, prior to the date hereof, there are no other agreements, oral or written,
with respect to which any

 

68



--------------------------------------------------------------------------------

Borrower or Affiliate thereof has any obligation or liability with respect to
the FBI Purchase. As of the date hereof, and on the Closing Date, no Borrower
nor, to the knowledge of Holdings, any other Person party to the FBI Purchase
Documents is in default in the performance or compliance with any provisions
thereof. The FBI Purchase Agreement complies with, and the FBI Purchase has been
consummated in accordance with, all applicable laws. As of the date hereof, and
on the Closing Date, the FBI Purchase Agreement is in full force and effect as
of the date hereof and has not been terminated, rescinded or withdrawn. All
requisite approvals by governmental authorities having jurisdiction over
Holdings and FBI with respect to the transactions contemplated by the FBI
Purchase Agreement have been obtained, or, with respect to filings required
under federal and state securities laws, will be obtained within a reasonable
period of time after the closing of such transactions in compliance with such
securities laws, and no such approvals impose any conditions to the consummation
of the transactions contemplated by the FBI Purchase Agreement or to the conduct
by any Borrower of its business thereafter. As of the date hereof, to the best
of Holding’s knowledge, none of the FBI Seller’s representations or warranties
in the FBI Purchase Agreement is untrue in any material respect (except for such
breaches as would not, individually or in the aggregate, be reasonably expected
to have a material adverse effect on FBI ).

5.21 Compliance with Healthcare Laws. The Loan Parties, and each of their
licensed employees and contractors (other than contracted agencies) in the
exercise of their respective duties on behalf of the Loan Parties, are in
compliance with all applicable Healthcare Laws in all material respects. To the
extent applicable, the Borrowers have maintained in all material respects all
records required to be maintained by the Joint Commission on Accreditation of
Healthcare Organizations, the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy and the federal and state Medicare and
Medicaid programs as required by the Healthcare Laws and, to the knowledge of
the Borrowers, there are no presently existing circumstances which would result
or could reasonably be expected to result in material violations of the
Healthcare Laws. The Loan Parties have such permits, licenses, franchises,
certificates and other approvals or authorizations of governmental or regulatory
authorities as are necessary (i) under Healthcare Laws or other applicable laws
that are material to the conduct of their respective businesses or (ii) which
are necessary to own their respective properties or otherwise material to the
conduct their respective businesses.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
and other Loan Party to:

6.01 Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail satisfactory to Agent and
the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such Fiscal Year commencing with the Fiscal Year ended December 31,
2010), and the related consolidated

 

69



--------------------------------------------------------------------------------

statements of income or operations, changes in shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrowers
(commencing with the Fiscal Quarter ended June 30, 2010) a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Quarter, and
the related consolidated statements of income or operations, for such Fiscal
Quarter and for the portion of the Fiscal Year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of the Borrowers’ respective Fiscal Years then ended, in each case
setting forth in comparative form, as applicable the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Holdings as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
calendar month (other than March, June, September and December) commencing with
the calendar month ended July 31, 2010 a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such month or Fiscal Quarter, and the
related consolidated statements of income or operations, for such month and for
the portion of the Borrowers’ Fiscal Year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of the Borrowers’ respective Fiscal Year then ended, in each case
setting forth in comparative form, as applicable the figures for the
corresponding month of the previous Fiscal Year and the corresponding portion of
the previous Fiscal Year, all in reasonable detail, such consolidated statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of each Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(d) as soon as available after approval thereof by the board of directors of
Holdings, and in any event during the 60 day period prior to the commencement of
each Fiscal Year, financial projections for Holdings and its Subsidiaries for
such Fiscal Year (including an operating budget and a cash flow budget) prepared
in a manner consistent with the projections delivered by the Borrowers to the
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to the Agent, accompanied by a certificate of a Responsible Officer of Holdings
to the effect that (i) such projections were prepared by Holdings and the other
Borrowers in good faith, (ii) Holdings and the other Borrowers have a reasonable
basis for the assumptions contained in such projections and (iii) such
projections have been prepared in accordance with such assumptions.

 

70



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail satisfactory to
Agent and the Required Lenders:

(a) intentionally omitted;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of each Borrower (which delivery may, unless Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of each Borrower by
independent accountants in connection with the accounts or books of the
Borrowers or any Subsidiary, or any audit of any of them;

(d) promptly, but in any event within five (5) days after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Holdings, and copies of all
annual, regular, periodic and special reports and registration statements which
Holdings may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to Agent pursuant hereto (provided that
the delivery requirements under this clause (d) shall be deemed satisfied at the
time on which such annual report, proxy or financial statement or other report
or communication is publicly available online and the Borrowers have provided
written notice to the Agent that such annual report, proxy or financial
statement or other report or communication is publicly available online);

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request, including, without limitation periodic receivables aging and
inventory reports to be delivered promptly upon request by Agent.

 

71



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on a Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and Agent have access (whether
a commercial, third-party website or whether sponsored by Agent); provided that:
(i) the Borrowers shall deliver paper copies of such documents to Agent or any
Lender upon its request to the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender and (ii) the Borrowers shall notify Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) Agent will make available to Lenders
and the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrowers or their Affiliates or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrowers hereby agree that
so long as any Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to any Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform that is designated “Public Side Information;” and
(z) Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information. Notwithstanding the foregoing, no Borrower
shall be under an obligation to mark any Borrower Materials “PUBLIC.”

 

72



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary including any determination by a
Borrower referred to in Section 2.10 (b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrowers or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in

 

73



--------------------------------------------------------------------------------

the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to Agent of termination, lapse
or cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, write, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and, in the presence of such officers, independent public accountants,
all at the expense of the Borrowers and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrowers; provided,
however, that (i) not more than one such inspection shall be made at the
Borrowers’ expense in any twelve consecutive month period so long as no Event of
Default has occurred and is continuing and (ii) if an Event of Default has
occurred and is continuing, Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of Borrowers, and as
often as may be reasonably desired and at any time during normal business hours
and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to pay a portion
of the purchase price under the FBI Purchase Agreement and pay fees and expenses
incurred by the Borrowers in connection therewith, to refinance all Indebtedness
owed to the Existing Lenders and to provide funds for working capital and other
general corporate purposes of the Borrowers not in contravention of any Law or
of any Loan Document.

 

74



--------------------------------------------------------------------------------

6.12 Financial Covenants.

(a) Total Leverage Ratio. Maintain on a consolidated basis a ratio of Total
Leverage Ratio not exceeding the ratios indicated for each period specified
below:

 

Period

   Ratios

From the day following the Closing Date through June 30, 2011

   2.75:1.0

From July 1, 2011 through March 31, 2012

   2.50:1.0

From April 1, 2012 through December 31, 2012

   2.25:1.0

From January 1, 2013 through December 31, 2013

   2.00:1.0

From January 1, 2014 and at all times thereafter

   1.75:1.0

This ratio will be calculated at the end of each Fiscal Quarter (commencing with
the Fiscal Quarter ended September 30, 2010) during the term hereof, using the
results of the twelve (12) month period then ended.

(b) Fixed Charge Coverage Ratio. Maintain on a consolidated basis a Fixed Charge
Coverage Ratio of at least 1.25:1:0.

This ratio will be calculated at the end of each Fiscal Quarter during the term
hereof, using the results of the twelve-month period then ended.

(c) Capital Expenditures. Not spend or incur obligations (including the total
amount of any Capital Leases) to acquire fixed assets for more than the
following amounts during the following times:

 

Fiscal Year

   Maximum
Capital Expenditures

Fiscal Year 2010

   $ 6,700,000

Fiscal Year 2011

   $ 7,500,000

Fiscal Year 2012

   $ 8,100,000

Fiscal Year 2013 and each Fiscal Year thereafter

   $ 8,800,000

provided, however, that Capital Expenditures during any Fiscal Year shall not
exceed fifty percent (50%) of the Consolidated EBITDA of Holdings and its
Subsidiaries for such Fiscal Year (tested at the time of delivery of the annual
financial statements for such Fiscal Year pursuant to Section 6.01). Other than
with respect to Fiscal Year 2010 (for which no Carry-Over

 

75



--------------------------------------------------------------------------------

Amount (as defined below) shall be permitted), if for any Fiscal Year the
Capital Expenditures are less than the applicable annual limit (the amount by
which the Capital Expenditures in such year are less than such limit, the
“Carry-Over Amount”), the limitation shall be increased for the immediately
following Fiscal Year in which such Carry-Over Amount arose (but not subsequent
calendar years) by an amount equal to 50% of such Carry-Over Amount; provided,
however, that the Carry-Over Amount shall be deemed to be the last dollars spent
on Capital Expenditures in any Fiscal Year and any Carry-Over Amount may not be
carried over for more than one Fiscal Year.

6.13 Additional Guarantors. Notify Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within 30 days), execute
and deliver or cause such Person to execute and deliver, as applicable,
(a) unless such Subsidiary is a CFC or a Subsidiary of a CFC, a Guaranty
pursuant to which such Person guarantees the Obligations of the Borrowers, in a
form reasonable acceptable to the Agent, (b) a pledge agreement pursuant to
which all of the Equity Interests of such Subsidiary are pledged as Collateral
for the Obligations and (c) such other related stock certificates, stock powers,
financing statements, opinions of counsel and other documents as the Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Agent; provided, however, that if a Borrower acquires or forms a Subsidiary that
is a CFC, such Borrower shall execute and deliver or cause to be executed and
delivered (a) a pledge of sixty-five percent (65%) of the Equity Interests of
such CFC, or in the event of any change in, or the adoption, effectiveness,
reinterpretation or phase in of any law or regulation of any Governmental
Authority that results in such Borrower not being required under
Section 956(a)(1) of the Code to include in its gross income for United States
federal income tax purposes any portion of the earnings of such CFC as a result
of such Borrower’s pledge of at least sixty six and two thirds percent (66-2/3%)
of the Equity Interests of such CFC, a pledge of the amount of such stock of
such CFC that will not under the laws then in effect result in any such income
inclusion under the Code and (b) such other related stock certificates (for
stock pledged under this Section 6.13), stock powers, financing statements,
opinions of counsel and other documents as the Agent may reasonably request, all
in form and substance reasonably satisfactory to the Agent.

6.14 Security Interests. To, and to cause each other Loan Party to, (a) defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Agent and Lenders valid and
perfected first priority security interests in the Collateral (subject to
Permitted Liens), with perfection, in the case of any investment property,
deposit account or letter of credit, being effected by giving Agent control of
such investment property or deposit account or letter of credit, rather than by
the filing of a Uniform Commercial Code (“UCC”) financing statement with respect
to such investment property, and (c) do whatever Agent may reasonably request,
from time to time, to effect the purposes of this Agreement and the other Loan
Documents, including filing notices of liens, UCC financing statements, fixture
filings and amendments, renewals and continuations thereof; cooperating with
Agent’s representatives; keeping stock records; obtain waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgagees, in each
case to the extent required by the Security Agreement; and, paying claims which
might, if unpaid, become a Lien on the Collateral;

 

76



--------------------------------------------------------------------------------

provided, however, that the foregoing provision shall be subject to federal law
and regulations limiting the reassignment of rights in Medicaid/Medicare/TRICARE
receivables. Agent is hereby authorized by each Borrower to file any UCC
financing statements covering the Collateral whether or not any Borrower’s
signatures appear thereon.

6.15 Mortgages. Promptly after the acquisition of any real property by any Loan
Party, such Loan Party will furnish the Agent, for its benefit and the benefit
of the Lenders, with a Mortgage covering each parcel of real property acquired
by such Loan Party (the “Mortgaged Property”), together with an ALTA extended
coverage lender’s policy of title insurance in a policy amount equal to one
hundred percent (100%) of the greater of (x) the purchase price of such acquired
property (including any liabilities assumed in connection with the acquisition)
or (y) the fair market value of such property, insuring such Mortgage as a
valid, enforceable first Lien on the Loan Party’s interest in the Mortgaged
Property covered thereby, subject only to Permitted Liens and to such other
exceptions as are reasonably satisfactory to the Agent, together with an ALTA
survey with respect to each parcel of the Mortgaged Property acquired, in form
and substance reasonably satisfactory to the Agent, and legible copies of all
documents affecting title, which shall show all recording information. The
policy, including each of the exceptions to coverage contained therein, shall be
subject to the approval of the Agent, and shall be issued by a title company
acceptable to the Agent. Attached to the policy shall be any and all
endorsements reasonably required by the Agent, including (a) a comprehensive
endorsement (ALTA 100 or equivalent) covering restrictions and other matters,
(b) a broad form zoning endorsement, which specifically ensures that applicable
parking requirements, if any, have been satisfied, (c) an endorsement ensuring
that the lien of each Mortgage is valid against any applicable usury laws or
other laws prohibiting the charging of interest on interest in the state(s)
where such Mortgaged Property is located, (d) an endorsement ensuring that the
Mortgaged Property has access to a dedicated public street, (e) a Revolving Loan
endorsement (if available in such state), (f) a contiguity endorsement, (g) a
survey and “same as” endorsement and (h) an endorsement deleting the so-called
“doing business” exclusion.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (each a “Permitted Lien”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

77



--------------------------------------------------------------------------------

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); and

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens granted to the FBI Sellers under Section 4(b) of the FBI Seller Note
on the escrow account established in connection with the FBI Seller Note and to
which not more than $750,000 is credited at any time;

(k) any interest or title of a lessor or sublessor under any leases or subleases
entered into in the ordinary course of business and in accordance with the Loan
Documents; so long as such interests do not, individually or in the aggregate,
materially impair the use of the property or value of the lease subject thereto
or materially interfere, individually or in the aggregate, with the ordinary
conduct of such Borrower’s or such Subsidiary’s business;

(l) Liens arising from precautionary Uniform Commercial Code financing
statements filed in connection with operating leases;

(m) other Liens securing not more than $10,000.00 of other obligations.

 

78



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

(a) Investments held by a Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(b) Investments of a Borrower in any wholly-owned Subsidiary and Investments of
any wholly-owned Subsidiary in another Borrower or in another wholly-owned
Subsidiary; provided that Investments in Subsidiaries that are CFC’s and their
Subsidiaries shall not exceed $250,000 in the aggregate at any time outstanding;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees permitted by Section 7.03; and

(e) the FBI Purchase and Investments constituting Permitted Acquisitions;

(f) Investments as of the Closing Date set forth on Schedule 7.02;

(g) loans or advances to employees in the ordinary course of business in an
aggregate amount not to exceed $50,000 at any time outstanding; and

(h) other Investments in an aggregate amount (valued at cost) of $250,000 in any
Fiscal Year.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except the following (all amounts, “Permitted Indebtedness”):

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

79



--------------------------------------------------------------------------------

(c) Guarantees of a Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of such Borrower or any wholly-owned Subsidiary;

(d) obligations (contingent or otherwise) of a Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;

(e) Subordinated Liabilities; and

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness (which shall include Indebtedness disclosed on Schedule
7.03 to the extent such amounts remain outstanding and constitute capital
leases, Synthetic Lease Obligations or purchase money obligations for fixed or
capital assets) at any one time outstanding shall not exceed the following
amounts during the following times:

 

Fiscal Year

   Maximum
Aggregate  Amount

during Fiscal Year 2010

   $ 4,000,000

during Fiscal Year 2011

   $ 5,400,000

during Fiscal Year 2012

   $ 6,800,000

During Fiscal Year 2013 and at all times thereafter

   $ 8,000,000

(g) intercompany indebtedness payable from one Loan Party to another; and

(h) other Indebtedness in an aggregate amount outstanding at any time not
exceeding $250,000; provided, however, that no more than $10,000 in the
aggregate of such amount may constitute secured Indebtedness.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) any Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and

 

80



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be a Borrower or a wholly-owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be a Borrower or a Guarantor.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, and in any
event, within (30) days;

(d) Dispositions of property by any Subsidiary to a Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04; and

(f) other Dispositions of property having a fair market value not to exceed
$250,000 in the aggregate during any Fiscal Year;

provided, however, that any Disposition pursuant to clauses (b), (c) and
(f) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to a Borrower, Guarantor and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) any Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

 

81



--------------------------------------------------------------------------------

(c) the Borrowers may make Permitted Redemptions.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the applicable Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (a) transactions between or among Loan Parties or
(b) transactions approved by the Required Lenders.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (i) of any
Subsidiary to make Restricted Payments to a Borrower or to otherwise transfer
property to a Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of
any Borrower or (iii) of any Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 6.01, 6.02, 6.05 (as to
maintenance of existence only), 6.11 or 6.12 or Article VII or (ii) Section 6.03
and such failure continues for a period of at least five (5) Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or Event of Default occurs under any other
Loan Document; or

 

82



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of a Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Borrower, Loan Party or any Subsidiary (A) fails to
make any payment when due in respect of any Indebtedness or Guarantee (other
than the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which payment failure or default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract or
equivalent term otherwise named) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract or equivalent term otherwise named) or
(B) any Termination Event (as so defined or equivalent term otherwise named)
under such Swap Contract as to which any Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by any Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders in the aggregate) exceeding the
Threshold Amount (to the extent not

 

83



--------------------------------------------------------------------------------

covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Affiliate thereof or holder of Subordinated Liabilities contests in any manner
the validity or enforceability of any Loan Document or any provision thereof
(which solely in the case of any such contest by a holder of Subordinated
Liabilities, could reasonably be expected to have a Material Adverse Effect); or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
or any provision thereof; or

(k) Change of Control. There occurs any Change of Control with respect to any
Borrower or Guarantor, if any.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated; provided that following the
advance of the Term Loans, such declaration shall be made, at the request of, or
may be made by Agent, with the consent of, the Required Revolving Lenders;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and Guarantor;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); provided that such
declaration shall be made, at the request of, or may be made by Agent, with the
consent of, the Required Revolving Lenders; and

 

84



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or any other Debtor Relief Law, the Commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15 be applied by Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Section 2.09 and
Article III hereof) payable to Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans and L/C Borrowings and Obligations in
respect of interest rate Swap Contracts, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
held by them;

Fourth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Borrowers
pursuant to Sections 2.03 and 2.14;

Fifth, to payment of that portion of the Obligations constituting Bank Product
Obligations and Obligations in respect of Swap Contracts (other than in respect
of interest rate Swap Contracts) payable to Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Fifth;

Sixth, to payment of any and all Obligations, if any, not specified above,
ratably among the holders thereof;

 

85



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. (a) Each of the
Lenders and the L/C issuer hereby irrevocably appoints Bank of America to act on
its behalf as Administrative Agent hereunder and under the other Loan Documents
and authorizes Agent to take such actions on its behalf and to exercise such
powers as are delegated to Agent by the terms hereof and thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders and the L/C Issuer hereby irrevocably appoints and
authorizes Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Agent pursuant to Section 9.05 or otherwise for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

 

86



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity; or

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
8.02 and 10.01) or (ii) in the absence of its own gross negligence or willful
misconduct. Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until written notice describing such Default or Event of
Default is given to Agent by the Borrowers, a Lender or the L/C Issuer. Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

9.04 Reliance by Administrative Agent. Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

87



--------------------------------------------------------------------------------

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

9.06 Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) not theretofore accrued and (2) all payments, communications
and determinations provided to be made by, to or through Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, (b) the retiring L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

88



--------------------------------------------------------------------------------

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 10.04. Nothing contained
herein shall be deemed to authorize Agent to authorize or consent to or accept
or adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize Agent to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.

 

89



--------------------------------------------------------------------------------

9.10 Guaranty Matters. Each Lender and the L/C Issuer hereby irrevocably
authorizes Agent, at its option and in its discretion, to release any Guarantor,
if any, from its obligations under a Guaranty if such Person ceases to be a
Subsidiary or has Disposed of all or substantially all of its assets, in each
case as a result of a transaction permitted hereunder. Upon request by Agent at
any time, each Lender and the L/C Issuer will confirm in writing Agent’s
authority to release any Guarantor, if any, from its obligations under the
Guaranty pursuant to this Section 9.10.

9.11 Collateral Matters. (a) Each Lender and the L/C Issuer hereby irrevocably
authorizes and directs Agent to enter into the Collateral Documents for the
benefit of such Lender and the L/C Issuer and each other holder of Obligations.
Each Lender and the L/C Issuer hereby agrees, and each holder of any Note or
other Obligation by the acceptance thereof will be deemed to agree, that, except
as otherwise set forth in Section 10.01, any action taken by the Required
Lenders, in accordance with the provisions of this Agreement or the Collateral
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders and the L/C Issuer.
Agent is hereby authorized (but not obligated) on behalf of all of Lenders and
the L/C Issuer, without the necessity of any notice to or further consent from
any Lender or the L/C Issuer from time to time prior to, an Event of Default, to
take any action with respect to any Collateral or Collateral Documents which may
be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents.

(b) Each Lender, the L/C Issuer and each other holder of Obligations hereby
irrevocably authorize Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to Agent and the L/C Issuer
shall have been made), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(C) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders, (D) with respect to a Loan Party that has ceased to be a
Subsidiary or Disposed of all or substantially all of its assets, in each case
as permitted hereunder or (E) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default; and

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document.

 

90



--------------------------------------------------------------------------------

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 9.11.

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender and the L/C Issuer , to execute such documents as may be necessary
to evidence the release or subordination of the Liens granted to Agent for the
benefit of Agent and Lenders and the L/C Issuer herein or pursuant hereto upon
the applicable Collateral; provided that (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to or create any liability or entail any consequence other than the release or
subordination of such Liens without recourse or warranty and (ii) such release
or subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of any Borrower or any other Loan
Party in respect of) all interests retained by the Borrowers or any other Loan
Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all expenses reasonably incurred by Agent from the
proceeds of any such sale, transfer or foreclosure.

(d) Agent shall have no obligation whatsoever to any Lender, the L/C Issuer or
any other Person to assure that the Collateral exists or is owned by any
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Agent herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 9.11 or in any of the
Collateral Documents (subject, however to Section 9.03(d)(ii)), it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, Agent may act in any manner it may deem appropriate, in
its sole discretion, given Agent’s own interest in the Collateral as one of
Lenders and that Agent shall have no duty or liability whatsoever to Lenders or
the L/C Issuer.

(e) Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender or the L/C Issuer (other than Agent) obtain
possession of any such Collateral, such Lender or the L/C Issuer shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

9.12 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book runner,” “joint
book runner”, “lead manager,” “arranger,” “lead arranger” or “joint arranger”,
if any, shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

91



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
(i) the Required Lenders or, solely with respect to amendments or waivers which
affect Lenders having Revolving Loan Commitments and not the Lenders having Term
Loan Commitments, the Required Revolving Lenders, and (ii) the Borrowers or the
applicable Loan Party, as the case may be, and acknowledged by Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a) (vii) or (viii) with respect to which the Borrowers
have given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) if the effect of such amendment would be to reduce the rate of interest
on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 2.13, Section 8.03, the definition of “Revolving Loan
Applicable Percentage” or any other provision in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(f) change any provision of this Section or the definition of “Required
Lenders”, the definition of “Required Revolving Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

92



--------------------------------------------------------------------------------

(g) release the Liens on all or substantially all of the Collateral in any
transaction or series of related transactions except in accordance with the
terms of any Loan Document, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document; and (iii) the Agent Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrowers, Agent or the L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

93



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, Agent and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the

 

94



--------------------------------------------------------------------------------

Borrowers, Agent, and the L/C Issuer. In addition, each Lender agrees to notify
Agent from time to time to ensure that Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Agent. L/C Issuer and Lenders. Agent, the L/C Issuer and Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall, jointly and severally, indemnify Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers. All telephonic
notices to and other telephonic communications with Agent may be recorded by
Agent, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender, the
L/C Issuer or Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
Agent hereunder and under the other Loan Documents, then (i) the Required

 

95



--------------------------------------------------------------------------------

Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay, jointly and severally, (i) all reasonable out-of-pocket expenses
incurred by Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Agent, any Lender or the L/C Issuer
(including the reasonable fees, charges and disbursements of any counsel for
Agent, any Lender or the L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by Borrowers. The Borrowers shall indemnify, jointly and
severally, Agent (and any sub-agent thereof), each Lender and the L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
jointly and severally indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01, to the extent provided in Section 3.01), (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any

 

96



--------------------------------------------------------------------------------

Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Agent and the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

97



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Agent, the L/C Issuer and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Agent, the L/C Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and all Loans at the time owing to it or in the case of an
assignment to another Lender or an Affiliate of a Lender no minimum amount need
be assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if no Commitment is then in effect, the
principal outstanding balance of the Loans purported to be assigned by the
assigning Lender, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, in the case of any assignment in respect of the Revolving
Loan Commitment, or $5,000,000, in the case of any assignment in respect of the
Term Loan Commitment unless each of Agent and, so long as no Event of Default
has occurred and is continuing, the Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations relating to its Term
Loan Commitment on the one hand, and its Revolving Loan Commitment on the other,
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender or an
Affiliate of a Lender; provided that the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any Term Loan
Commitment or Revolving Loan Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Commitment being
assigned, or an Affiliate of such Lender or (2) any Term Loan to a Person that
is not a Lender or an Affiliate of a Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

99



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500.00; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of any Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries or other Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

100



--------------------------------------------------------------------------------

(c) Register. Agent, acting solely for this purpose as an agent of the Borrowers
(and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and each
Borrower, Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. In addition, Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell participations to any Person (other than
a natural person, a Defaulting Lender or any Borrower or any of Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, Agent, the L/C Issuer and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

 

101



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, upon 30 days’
notice to the Borrowers and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrowers shall be entitled to appoint
from among Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by a Borrower to appoint any such successor shall affect the resignation
of Bank of America as L/C Issuer, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their respective
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower. For purposes of this Section, “Information” means all
information received from the Borrowers or any Subsidiary relating to the
Borrowers or any Subsidiary or any of their respective businesses, other than
any such

 

102



--------------------------------------------------------------------------------

information that is available to Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Agent, the
Lenders and the L/C Issuer acknowledges that (a) the Information may include
material non-public information concerning the Borrowers or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of any Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or any
such Affiliate, irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly
to Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrowers and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 10.08, if at any time any Lender,
the L/C Issuer or any of their respective Affiliates maintains one or more
deposit accounts for the Borrowers or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such

 

103



--------------------------------------------------------------------------------

unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Agent, the L/C Issuer, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
ILLINOIS.

 

104



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY AND AGENT IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES AND AGENT IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES AND AGENT AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

105



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15 Time of the Essence. Time is of the essence of the Loan Documents.

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees and acknowledges
its Affiliates’ understanding that that: (i) (A) the services regarding this
Agreement provided by Agent are arm’s-length commercial transactions among the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, on the other hand, (B) each of the Borrowers and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) each Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) Agent is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party, or any of their respective Affiliates,
or any other Person and (B) Agent does not have any obligation to any Borrower,
any other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests to any Borrower, any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrowers and the other Loan Parties hereby waive and release,
any claims that it may have against Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56

 

106



--------------------------------------------------------------------------------

(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or Agent, as applicable, to identify such Borrower in
accordance with the Act. Each Borrower shall, promptly following a request by
Agent or any Lender, provide all documentation and other information that Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.19 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active judge or retired judge affiliated with
JAMS) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, Borrowers shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

ARTICLE XI JOINT AND SEVERAL LIABILITY; CROSS-GUARANTY

11.01 Joint and Several Liability. (a) Notwithstanding anything to the contrary
contained herein, each Borrower hereby agrees that the Obligations of each
Borrower hereunder shall be joint and several obligations of the Borrowers.

(b) Each Borrower assumes responsibility for keeping itself informed of the
financial condition of the each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower’s Obligations and of all other circumstances bearing upon the
risk of nonpayment by such other Borrowers of their Obligations and each
Borrower agrees that neither Administrative Agent nor any Lender shall have any
duty to advise such Borrower of information known to Administrative Agent or
such Lender regarding such condition or any such circumstances or to undertake
any investigation not a part of its regular business routine. If Administrative
Agent or a Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to a Borrower, neither Administrative
Agent nor such Lender shall be under any obligation to update any such
information or to provide any such information to such Borrower on any
subsequent occasion.

(c) Administrative Agent and each Lender is hereby authorized, without notice or
demand and without affecting the liability of a Borrower hereunder, to, at any
time and from time to time, (i) renew, extend, accelerate or otherwise change
the time for payment of, or other terms relating to a Borrower’s Obligations or
otherwise modify, amend or change the terms of any Note, Loan Document or other
agreement, document or instrument now or hereafter executed by a Borrower and
delivered to Administrative Agent or Lender, if mutually agreed by such Borrower
and Administrative Agent; (ii) accept partial payments on any Obligation;
(iii) accept from any Loan Party and hold security or collateral for the payment
of the Obligations or for the payment of any guaranties of the Obligations or
other liabilities of a Loan

 

107



--------------------------------------------------------------------------------

Party and exchange, enforce, waive and release any such security or collateral
as permitted hereby or by the Collateral Documents; (iv) apply such security or
collateral and direct the order or manner of sale thereof as permitted hereby or
by the Collateral Documents; and (v) settle, release, compromise, collect or
otherwise liquidate a Loan Party’s Obligations and any security or collateral
therefor in any manner permitted hereby or by the Collateral Documents, without
affecting or impairing the obligations of the other Borrowers.

11.02 Cross-Guaranty. Each Borrower hereby unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to
Administrative Agent or any Lender by each other Borrower. Each Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 11
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 11 shall
be absolute and unconditional, irrespective of, and unaffected by, the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any Loan Document or any other agreement, document or
instrument to which any Borrower is or may become a party; the absence of any
action to enforce this Agreement (including this Section 11) or any Loan
Document or the waiver or consent by Administrative Agent any Lender with
respect to any of the provisions thereof; the existence, value or condition of,
or failure to perfect the Administrative Agent’s Lien against, any security for
the Obligations or any action, or the absence of any action, by Administrative
Agent or any Lender in respect thereof (including the release of any such
security); the insolvency of any Borrower; or any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. Each Borrower shall be regarded, and shall be in the same
position, as principal debtor with respect to the Obligations guaranteed
hereunder.

11.03 Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Administrative Agent or any Lender to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder, against
any other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower, the Administrative Agent and
the Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the Loan Documents and that, but for the
provisions of this Section 11.03 and such waivers, the Administrative Agent and
Lenders would decline to enter into this Agreement.

11.04 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 11 are for the benefit of Administrative Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrowers and the Administrative
Agent and Lenders, the obligations of such other Borrower under this Agreement
and the Loan Documents.

 

108



--------------------------------------------------------------------------------

11.05 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any Loan Document, and except as set forth in
Section 11.08, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Administrative Agent and the Lenders and shall not limit or otherwise affect
such Borrower’s liability hereunder or the enforceability of this Section 11,
and that Administrative Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 11.05.

11.06 Election of Remedies. If Administrative Agent or any Lender may, under
applicable law, proceed to realize its benefits under this Agreement or any Loan
Document giving Administrative Agent or such Lender, a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Section 11.
If, in the exercise of any of its rights and remedies, Administrative Agent
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Administrative Agent or such Lender
and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or this Agreement or any
Loan Document, Administrative Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by
Administrative Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether
Administrative Agent, any Lender or any other party is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 11, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale. The remedies hereunder and under the Collateral
Documents are subject to federal law and regulations limiting the reassignment
of rights in Medicaid/Medicare/TRICARE receivables.

11.07 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 11 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 2) shall be limited to an amount not to exceed as of any date of
determination the greater of: (i) the net amount of all Loans advanced

 

109



--------------------------------------------------------------------------------

to any other Borrower under this Agreement and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower; and (ii) the amount that
could be claimed by Administrative Agent and Lenders from such Borrower under
this Section 11 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 11.08.

11.08 Contribution with Respect to Guaranty Obligations. To the extent that any
Borrower shall make a payment under this Section 11 of all or any of the
Obligations (other than Loans made directly to that Borrower) (a “Guarantor
Payment”) that exceeds the amount such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s Allocable Amount (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Borrowers as determined immediately
prior to the making of such Guarantor Payment, then, following indefeasible
payment in full in cash of the Obligations and termination of the Commitments)
such Borrower shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. As of any date of determination,
the “Allocable Amount” of any Borrower shall be equal to the maximum amount of
the claim that could then be recovered from such Borrower under this Section 11
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law. This Section 11.08 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 11.08 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement. Nothing contained in this Section 11.08 shall limit the
liability of any Borrower to pay the Loans made directly or indirectly to that
Borrower and accrued interest, fees and expenses with respect thereto for which
such Borrower shall be primarily liable. The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Borrowers to which such contribution and indemnification is owing. The
rights of the indemnifying Borrowers against any other Borrower under this
Section 11.08 shall be exercisable upon the full and indefeasible payment of the
Obligations and the termination of the Commitments.

11.09 Liability Cumulative. The liability of Borrowers under this Section 11 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Administrative Agent and the Lenders under this Agreement and the Loan Documents
to which such Borrower is a party or in respect of any Obligations or obligation
of the other Borrowers, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

[signature page attached]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:

 

INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:   /s/ Sean Whelan    
By:   /s/ Sean Whelan Name:   Sean Whelan     Name:   Sean Whelan Title:   CFO  
  Title:   CFO INFUSYSTEM, INC.     By:   /s/ Sean Whelan       Name:   Sean
Whelan       Title:   CFO       AGENTS, L/C ISSUERS AND LENDERS:     BANK OF
AMERICA, N.A., as Administrative Agent,     By:   /s/ Rosanne Parsill      
Name:   Rosanne Parsill       Title:   Assistant Vice President       BANK OF
AMERICA, N.A., as a Lender and L/C Issuer,     Joint Arranger and Joint Book
Runner     By:   /s/ Sophia Love       Name:   Sophia Love       Title:   Senior
Vice President       KEYBANK NATIONAL ASSOCIATION, as     Documentation Agent,
Joint Arranger,     Joint Book Runner and Lender     By:   /s/ Sukany V. Raj    
  Name:   Sukany V. Raj       Title:   Vice President & Portfolio Manager      



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Loan
Commitment    Revolving
Loan
Applicable
Percentage     Term Loan
Commitment    Term Loan
Applicable
Percentage  

Bank of America, N.A.

   $ 2,500,000    50 %    $ 17,500,000    58.3 % 

KeyBank National Association

   $ 2,500,000    50 %    $ 12,500,000    41.7 %                            

TOTALS

   $ 5,000,000    100 %    $ 30,000,000    100 %                            



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

[SCHEDULE 5.12(D)]

PENSION PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER

EQUITY INVESTMENTS

 

(a) Subsidiaries

 

Grantor (owner of Record of such Pledged Equity)

  

Issuer

  

Pledged Equity
Description

   Percentage
of Issuer  

InfuSystem Holdings, Inc.

   InfuSystem, Inc.    100 shares, par value $0.01    100 % 

InfuSystem Holdings, Inc.

   First Biomedical, Inc.    20,000 shares Class A and 80,000 shares Class B,
par value $0.02    100 % 

 

(b) Other Equity Investments

None.



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem Holdings, Inc.; InfuSystem, Inc.    DE   

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   3123665

 

09/30/2009

   486 CADD Legacy Plus MDL 6500 Medical Pumps    DE   

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   3129720

 

09/30/2009

  

81 Gemstar 7 SP

Medical Pumps

   DE   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   4105208

 

12/22/2009

  

150 CADD 6500 Medical Pumps

50 CADD 6400 Medical Pumps

   DE   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   4106487

 

12/22/2009

   150 CADD 6500 Medical Pumps    DE   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   0854459

 

03/12/2010

   10 Curlin 4000 CMS Pumps



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

   DE   

Republic Bank

 

Med One Capital Funding, LLC

   1297419

 

04/14/2010

   50 Gemstar Pumps    CA   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   097209126602

 

09/24/2009

   100 WalkMed 350VL v.2.0 Pumps    CA   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107225740614

 

03/17/2010

   10 Curlin 4000 CMS Pumps InfuSystem, Inc.    CA   

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

 

Republic Bank, Inc.

   097215346572

 

11/25/2009

  

100 Smiths – CADD 6500 Pumps

55 Smiths – CADD 6400 Pumps

40 Smiths – CADD Prizm Pumps

   CA   

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   097215794973

 

12/2/2009

   185 Hospira – Gemstar 7 Pumps



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem, Inc    CA   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223113949

 

02/17/2010

   50 Gemstar 7 Pumps    CA   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223266625

 

02/18/2010

   50 CADD Legacy One Pumps    CA   

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223298347

 

02/18/2010

  

50 CADD Legacy One Pumps

50 CADD Legacy Plus, MDL 6500, CE

   CA   

Republic Bank

Med One Capital

 

Funding, LLC

   107226785785

 

03/25/2010

   35 WalkMed 350 VL v.2.0 Pumps    CA   

Republic Bank

Med One Capital

 

Funding, LLC

   107226786059

 

03/25/2010

   200 CADD Legacy Plus Pumps    CA   

Prime Alliance Bank

 

Med One Capital

Funding, LLC

   107228846644

 

04/13/2010

   486 CADD Legacy Plus, MDL 6500, CE



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem, Inc.    CA   

Republic Bank

 

Med One Capital Funding, LLC

 

Prime Alliance Bank

   107228846765

 

04/13/2010

   81 Gemstar 7 Pumps    CA   

Prime Alliance Bank

 

Med One Capital

Funding, LLC

   107231869067

 

05/14/2010

   25 CADD Prizm PCS II Pumps

 

Debtor

  

Secured Party(s)

  

Collateral Description

InfuSystem, Inc.    Med One Capital Funding, LLC    300 CADD Legacy Plus Pumps
   Med One Capital Funding, LLC    20 CADD Prizm PCS II Pumps InfuSystem
Holdings, Inc.    Citi Capital    400 Gemstar 7 Pumps



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INVESTMENTS

InfuSystem Holdings, Inc.

 

Grantor (owner of Record of such Pledged Equity)

  

Issuer

  

Pledged Equity
Description

   Percentage
of Issuer  

InfuSystem Holdings, Inc.

   InfuSystem, Inc.    100 shares, par value $0.01    100 % 

InfuSystem Holdings, Inc.

   First Biomedical, Inc.    20,000 shares Class A and 80,000 shares Class B,
par value $0.02    100 % 



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem

Holdings, Inc.;

InfuSystem,

Inc.

  

 

DE

  

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   3123665

 

09/30/2009

  

 

486 CADD Legacy Plus MDL 6500

Medical Pumps

  

 

DE

  

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   3129720

 

09/30/2009

  

 

81 Gemstar 7 SP

Medical Pumps

  

 

DE

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   4105208

 

12/22/2009

  

 

150 CADD 6500 Medical Pumps

50 CADD 6400 Medical Pumps

  

 

DE

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   4106487

 

12/22/2009

  

 

150 CADD 6500 Medical Pumps

  

 

DE

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   0854459

 

03/12/2010

  

 

10 Curlin 4000 CMS Pumps



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

  

 

DE

  

Republic Bank

 

Med One Capital Funding, LLC

   1297419

 

04/14/2010

  

 

50 Gemstar Pumps

  

 

CA

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   097209126602

 

09/24/2009

  

 

100 WalkMed 350VL v.2.0 Pumps

  

 

CA

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107225740614

 

03/17/2010

  

 

10 Curlin 4000 CMS Pumps

InfuSystem, Inc.   

 

CA

  

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

 

Republic Bank, Inc.

   097215346572

 

11/25/2009

  

 

100 Smiths – CADD 6500 Pumps

55 Smiths – CADD 6400 Pumps

40 Smiths – CADD Prizm Pumps

  

 

CA

  

Prime Alliance Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   097215794973

 

12/2/2009

  

 

185 Hospira – Gemstar 7 Pumps



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem, Inc.   

 

CA

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223113949

 

02/17/2010

  

 

50 Gemstar 7 Pumps

  

 

CA

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223266625

 

02/18/2010

  

 

50 CADD Legacy One Pumps

  

 

CA

  

Republic Bank

 

Med One Capital Funding –

Michigan, L.P

 

Med One Capital Funding, LLC

   107223298347

 

02/18/2010

  

 

50 CADD Legacy One Pumps

50 CADD Legacy Plus, MDL 6500, CE

  

 

CA

  

Republic Bank

Med One Capital

 

Funding, LLC

   107226785785

 

03/25/2010

  

 

35 WalkMed 350 VL v.2.0 Pumps

  

 

CA

  

Republic Bank

Med One Capital

 

Funding, LLC

   107226786059

 

03/25/2010

  

 

200 CADD Legacy Plus Pumps

  

 

CA

  

Prime Alliance Bank

 

Med One Capital

Funding, LLC

   107228846644

 

04/13/2010

  

 

486 CADD Legacy Plus, MDL 6500, CE



--------------------------------------------------------------------------------

Debtor(s)

   Jurisdiction   

Secured Party(s)

   UCC-1 Filing Number &
Filing Date   

Collateral Description

InfuSystem, Inc.   

 

CA

  

Republic Bank

 

Med One Capital Funding, LLC

 

Prime Alliance Bank

   107228846765

 

04/13/2010

  

 

81 Gemstar 7 Pumps

  

 

CA

  

Prime Alliance Bank

 

Med One Capital

Funding, LLC

   107231869067

 

05/14/2010

  

 

25 CADD Prizm PCS II Pumps

 

Debtor

  

Secured Party(s)

  

Collateral Description

InfuSystem, Inc.    Med One Capital Funding, LLC    300 CADD Legacy Plus Pumps
   Med One Capital Funding, LLC    20 CADD Prizm PCS II Pumps InfuSystem
Holdings, Inc.    Citi Capital    400 Gemstar 7 Pumps



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

InfuSystem Holdings, Inc.,

31700 Research Park Drive

Madison Heights, MI 48071

Attention: Sean Whelan

Telephone: (248) 291-1210 ext. 2255

Telecopier: (248) 658-6469 (fax)

Electronic Mail: sean.whelan@infusystem.com

FEIN: 20-3341405

Website: www.infusystem.com

InfuSystem, Inc.,

31700 Research Park Drive

Madison Heights, MI 48071

Attention: Sean Whelan

Telephone: (248) 291-1210 ext. 2255

Telecopier: (248) 658-6469 (fax)

Electronic Mail: sean.whelan@infusystem.com

FEIN: 94-3295573

Website: www.infusystem.com

First Biomedical, Inc.

878 N. Jan-Mar Court

Olathe, KS 66061

Attention: Sean Whelan

Telephone: (248) 291-1210 ext. 2255

Telecopier: (248) 658-6469 (fax)

Electronic Mail: sean.whelan@infusystem.com

FEIN: 48-1201738

Website: www.infusystem.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main St.

Mail Code: TX1-492-14-14

Dallas, TX 75202

Attention: Joseph Carelock

Phone: 214-209-1219

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

Electronic Mail: joseph.carelock@baml.com

Account No.: 0001292000883

Ref: InfuSystem

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

231 S. LaSalle Street

Mail Code: IL1-231-10-41

Chicago, IL 60697

Attention: Rosanne Parsill

Phone: 312-923-1639

Fax: 877-206-8429

Electronic Mail: rosanne.parsill@baml.com

L/C ISSUER:

Standby Letters of Credit:

Bank of America, N.A.

Trade Operations

One Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso (Al) Malave

                Phone: 570.330.4212

                Fax: 570.330.4186

                Electronic Mail:

                alfonso.malave@bankofamerica.com

Commercial Letters of Credit

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

Bank of America, N.A.

Trade Operations-Scranton

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:  Robert D. Morgan

                  Phone: 570.330.4570

                  Fax: 800.755.8740

                  Electronic Mail:

                  robert.d.morgan@bankofamerica.com

Bankers Acceptance

Bank of America, N.A.

Trade Operations-Los Angeles

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:  Frantz Bellevue

                  Vice President

                  Phone: 213.580.8476

                  Fax: 213.580.8444

                  Electronic Mail:

                  frantz.bellevue@bankofamerica.com

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 15, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), by and among InfuSystem Holdings, Inc., a Delaware
corporation, InfuSystem, Inc., a California corporation and First Biomedical,
Inc., a Kansas corporation (collectively, the “Borrowers”) and Bank of America,
N.A., as Administrative Agent, Joint Arranger, Joint Book Runner, L/C Issuer,
and Lender and Keybank National Association, as Documentation Agent, Joint
Arranger, Joint Book Runner and Lender.

The undersigned hereby requests (select one):

A Borrowing of Loans                          A conversion or continuation of
Loans

 

  1. On                                          
                                    (a Business Day).

 

  2. In the amount of $                                                    .

 

  3. Comprised of                                                            .

                              [Type of Loan requested, converted or continued]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

[INFUSYSTEM HOLDING, INC., a Delaware corporation INFUSYSTEM, INC., a California
corporation FIRST BIOMEDICAL, INC., a Kansas corporation] By:     Name:    
Title:    

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE

 

$__________________

   Chicago, Illinois    June 15, 2010

On or before the Maturity Date, FOR VALUE RECEIVED, the undersigned (the
“Borrowers”), jointly and severally, promise to pay to the order of
                                                                      (“Lender”)
at the Administrative Agent’s Office, or such other place as the Agent may
designate from time to time hereafter, the principal sum of
                                         and 00/100 Dollars
($                                    .00) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by Lender under and pursuant to the
terms of that certain Credit Agreement dated of even date herewith, among the
Borrowers, Agent, Lender and various financial institutions party thereto
(herein, as the same may be amended, restated, modified or supplemented from
time to time, the “Credit Agreement”) as shown on a schedule attached hereto
(and any continuation thereof) or in the Agent’s records. All capitalized terms
used herein without definition shall have the same meanings ascribed to such
terms in the Credit Agreement.

This Note evidences certain Revolving Loans made from time to time to the
Borrowers by the Lender pursuant to the Credit Agreement, and the Borrowers
hereby promise to pay, jointly and severally, interest at the offices described
above on the Loans evidenced hereby at the rates and at the times and in the
manner specified therefor in the Credit Agreement.

Repayments of principal hereon, shall be recorded by the Lender on a schedule to
this Note or recorded on the Agent’s books and records. The Borrowers agree that
in any action or proceeding instituted to collect or enforce collection of this
Note, the entries so recorded on a schedule to this Note or recorded on the
books and records of the Agent shall, absent demonstrable error be conclusive
evidence of the amount of the Revolving Loans made by Lender to the Borrowers
and the interest and payments thereon.

This Note is issued by the Borrowers under the terms and provisions of the
Credit Agreement and is secured by, among other things, the Collateral and the
Collateral Documents and this Note and the holder hereof is entitled to all of
the benefits and security provided for thereby or referred to therein, to which
reference is hereby made for a statement thereof. This Note may be declared to
be, or be and become, due prior to its expressed maturity on the terms set forth
in the Credit Agreement. Voluntary prepayments may be made on this Note, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement.

All of Lender’s rights and remedies are cumulative and non-exclusive. The
acceptance by Lender of any partial payment made hereunder after the time when
such payments have become due and payable will not establish a custom, or waive
any rights of Lender to enforce

 

B-1

Form of Revolving Note



--------------------------------------------------------------------------------

prompt payment thereof. Lender’s failure to require strict performance by the
Borrowers of any provision of this Note shall not waive, affect or diminish any
right of Lender thereafter to demand strict compliance and performance
therewith. Any waiver of an Event of Default shall not suspend, waive or affect
any other Event of Default. The Borrowers and every endorser waive presentment,
demand and protest and notice of presentment, protest, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of this Note.
The Borrowers further waive any and all notice or demand to which the Borrowers
might be entitled with respect to this Note by virtue of any applicable statute
or law (to the extent permitted by law).

THE LOAN EVIDENCED HEREBY HAS BEEN MADE, AND THIS NOTE HAS BEEN DELIVERED, AT
CHICAGO, ILLINOIS, AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF ILLINOIS. BORROWERS (i) WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS NOTE; (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN COOK COUNTY, ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS NOTE; (iii) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT BORROWERS MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING;
(iv) AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (v) AGREE NOT TO INSTITUTE ANY LEGAL
ACTION OR PROCEEDING AGAINST LENDER OR ANY OF LENDER’S DIRECTORS, OFFICERS,
EMPLOYEES, LENDERS OR PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING
TO THIS NOTE IN ANY COURT OTHER THAN ONE LOCATED IN COOK COUNTY, ILLINOIS.

[signature page attached]

 

B-1

Form of Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Revolving Note has been duly executed as of the day and
year first written above.

 

INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:         By:     Name:  
      Name:     Title:         Title:     INFUSYSTEM, INC.     By:          
Name:           Title:          

 

B-1

Form of Revolving Note



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM NOTE

 

$__________________

   Chicago, Illinois    June 15, 2010

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), jointly and severally,
promise to pay to the order of                                         
                                                  (“Lender”) at the
Administrative Agent’s Office, or such other place as the Agent may designate
from time to time hereafter, the principal sum of
                                                              and 00/100 Dollars
($                                             .00), which amount is the
principal amount of the Term Loan made by the Lender to the Borrowers under and
pursuant to that certain Credit Agreement dated of even date herewith, among the
Borrowers, Agent, Lender and various financial institutions party thereto
(herein, as the same may be amended, restated, modified or supplemented from
time to time, the “Credit Agreement”), together with the interest on the
principal amount of the Term Loan outstanding from time to time as provided in
the Credit Agreement. All capitalized terms used herein without definition shall
have the same meanings ascribed to such terms in the Credit Agreement.

The outstanding principal of this Note, and all accrued interest thereon, shall
be jointly and severally payable as provided in the Credit Agreement, and the
outstanding principal balance of this Note, and all accrued and unpaid interest
thereon, shall be due and payable in full on the sooner of the Term Loan
Maturity Date unless payable sooner pursuant to the provisions of the Credit
Agreement.

The Term Loan evidenced hereby and any repayment of principal hereon shall be
recorded by Lender on Lender’s books and records. Borrowers agree that in any
action is proceeding instituted to collect or enforce collection of this Note,
the entries so recorded on the books and records of Lender shall, absent
demonstrable error, be conclusive evidence of the amount of the Loans made by
Lender to Borrowers and the interest and payments thereon.

This Note is issued by the Borrowers under the terms and provisions of the
Credit Agreement and is secured by, among other things, the Collateral and the
Collateral Documents, and this Note and the holder hereof is entitled to all of
the benefits and security provided for thereby or referred to therein, to which
reference is hereby made for a statement thereof. This Note may be declared to
be, or be and become, due prior to its expressed maturity on the terms set forth
in the Credit Agreement. Voluntary prepayments may be made on this Note, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement.

All of Lender’s rights and remedies are cumulative and non-exclusive. The
acceptance by Lender of any partial payment made hereunder after the time when
any of the Obligations hereunder become due and payable will not establish a
custom, or waive any rights of Lender to enforce prompt payment thereof.
Lender’s failure to require strict performance by Borrowers of

 

B-2

Form of Term Note



--------------------------------------------------------------------------------

any provision of this Note shall not waive, affect or diminish any right of
Lender thereafter to demand strict compliance and performance therewith. Any
waiver of an Event of Default hereunder shall not suspend, waive or affect any
other Event of Default hereunder. Borrowers and every endorser waive
presentment, demand and protest and notice of presentment, protest, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
this Note. Borrowers further waive any and all notice or demand to which
Borrowers might be entitled with respect to this Note by virtue of any
applicable statute or law (to the extent permitted by law).

THE LOAN EVIDENCED HEREBY HAS BEEN MADE, AND THIS NOTE HAS BEEN DELIVERED, AT
CHICAGO, ILLINOIS, AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF ILLINOIS. BORROWERS (i) WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS NOTE; (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN COOK COUNTY, ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS NOTE; (iii) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT BORROWERS MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING;
(iv) AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (v) AGREE NOT TO INSTITUTE ANY LEGAL
ACTION OR PROCEEDING AGAINST LENDER OR ANY OF LENDER’S DIRECTORS, OFFICERS,
EMPLOYEES, LENDERS OR PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING
TO THIS NOTE IN ANY COURT OTHER THAN ONE LOCATED IN COOK COUNTY, ILLINOIS.

[signature page attached]

 

B-2

Form of Term Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Term Note has been duly executed as of the day and year
first written above.

 

INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:         By:     Name:  
      Name:     Title:         Title:     INFUSYSTEM, INC.     By:          
Name:           Title:          

 

B-2

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 15, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), by and among InfuSystem Holdings, Inc., a Delaware
corporation, InfuSystem, Inc., a California corporation and First Biomedical,
Inc., a Kansas corporation (collectively, the “Borrowers”) and Bank of America,
N.A., as Administrative Agent, Joint Arranger, Joint Book Runner, L/C Issuer,
and Lender and Keybank National Association, as Documentation Agent, Joint
Arranger, Joint Book Runner and Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the          of Holdings, and that, as such, he/she is authorized to
execute and deliver this Certificate to Agent on the behalf of Borrowers, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrowers have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings and
its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for Fiscal Quarter-end financial statements]

1. The Borrowers have delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the Fiscal Quarter of Holdings and its
Subsidiaries ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by such financial statements.

3. A review of the activities of Borrowers during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and to the best knowledge of the undersigned during
such fiscal period, Borrower performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

4. The representations and warranties of the Borrowers and each other Loan Party
contained in Article V of the Agreement and/or any other Loan Document, are true
and correct in all material respects (except for those that are qualified by
“materiality” or “Material Adverse Effect”, in which case such representations
and warranties shall have been true and correct in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except for those that are qualified by “materiality”
or “Material Adverse Effect”, in which case such representations and warranties
are true and correct in all respects) as of the date hereof, and except that for
purposes of this Section 4.02, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 2 and
3 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                                         .

 

INFUSYSTEM HOLDINGS, INC. By:     Name:     Title:    

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          
               (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.   Section 6.12(a) – Total Leverage Ratio:         A.    Total Debt (all
Indebtedness of Holdings and Subsidiaries for borrowed money plus other
interest-bearing liabilities, including current and long-term liabilities)      
$_________   B.    Consolidated EBITDA            1.    net income:   
$_________         2.    less income or plus loss from discontinued operations
and extraordinary items:    $_________         3.    plus income taxes:   
$_________         4.    plus Interest Charges:    $_________         5.    plus
depreciation, depletion and amortization:    $_________         6.    plus other
non-cash charges permitted under Credit Agreement:    $_________         7.   
plus other severance agreements acceptable to Required Lenders:    $_________   
     8.    plus or minus non-cash losses or gains from unrealized changes in the
fair market value of warrants, Swap Contracts and other derivatives:   
$_________         9.    Total Consolidated EBITDA:       $_________   C.   
Ratio (Line I.A ÷ Line I.B.9):    ______ to 1.0      Maximum Ratio Permitted:   
   _____ to 1.0 II.   Section 6.12(b) – Fixed Charge Coverage Ratio.         A.
   Consolidated EBITDA (from Line I.B.9 above):    $_________         1.   
minus unfinanced Capital Expenditures:    $_________   

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

    2.   minus cash income taxes paid:    $________        3.   minus any
Restricted Payments:    $________        4.   Total:    $________      B.  
Fixed Charges           1.   Interest Charges:    $________        2.   plus
principal payments of Indebtedness:    $________        3.   Total Fixed
Charges:    $________      C.   Ratio (Line II.A.4 ÷ Line II.B.3):   
_____ to 1.0      Minimum Required:    1.25 to 1.0    III.   Section 6.12(c) –
Capital Expenditures         A.   Obligations incurred (including capital
leases) for fixed assets during Fiscal Year to date:    $________      B.  
Maximum permitted Capital Expenditures:    $________      C.   Excess
(deficient) for covenant compliance (Line III.A – III.B):    $________   

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                          
                                   

 

2. Assignee[s]:                                          
                                    for each Assignee, indicate Affiliate of
[identify Lender]]

 

3. Borrower(s):                                          
                                 

Exhibit D

Form of Assignment and Assumption



--------------------------------------------------------------------------------

4. Administrative Agent: Bank of America, N. A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement dated as of June 15, 2010 by and among
InfuSystem Holdings, Inc., a Delaware corporation, InfuSystem, Inc., a
California corporation and First Biomedical, Inc., a Kansas corporation and Bank
of America, N.A., as Administrative Agent and L/C Issuer and the Lenders from
time to time party thereto.

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans     CUSIP No.       ________    $ ________________    $
________________    ______________ %    ________       ________    $
________________    $ ________________    ______________ %    ________      
________    $ ________________    $ ________________    ______________ %   
________

 

[7. Trade Date:                                                  ]

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

Exhibit D

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Consented to and Accepted: Bank of America, N. A., as Administrative Agent By:  
    Title: Consented to: By:       Title:

Exhibit D

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [__] thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest (vi) it has independently and without reliance upon Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Exhibit D

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, Agent shall make all payments in
respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

Exhibit D

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[on file with Administrative Agent]